                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                           GREEN BAY DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                     Plaintiff,
                                                                Case No. 17-CV-00070
v.

WAL-MART STORES EAST, LP,

                 Defendants.
________________________________________________________________________

    PLAINTIFF EEOC’S RESPONSE IN OPPOSITION TO DEFENDANT'S
                    PROPOSED FINDINGS OF FACTS
________________________________________________________________________

       Pursuant to Federal Rule of Civil Procedure 56(c) and the Court’s Local Rule

56(b)(2) and in support of Plaintiff Equal Employment Opportunity Commission

(“Plaintiff” or “EEOC”)’s         contemporaneously filed Memorandum in Opposition to

Defendant Wal-Mart Stores East, LP (“Defendant” or “Walmart”)’s Motion for Summary

Judgment, Plaintiff respectfully submits EEOC’s Response in Opposition to Defendant’s

Proposed Findings of Facts.

       EEOC respectfully submits that there are genuine disputes regarding many of the

“Facts” proposed by the Defendant. These disputed facts must be reviewed and

determined by the fact finder at trial, and collectively entitle EEOC to a denial of

Defendant’s motion for judgment as a matter of law. EEOC responds to each “fact” in




       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 1 of 84 Document 105
Defendant’s Proposed Facts as set forth below. 1

                  DEFENDANT’S PROPOSED MATERIAL FACTS

    A. PROCEDURAL HISTORY

           1. Marlo Spaeth ("Ms. Spaeth") is a former Associate of Walmart who worked

for the company as a Sales Associate at its Manitowoc, Wisconsin store (Store #1449)

(hereinafter the “Manitowoc Store”) from August 2, 1999 to July 10, 2015. (Declaration of

Lee Spude at ¶ 3, 4.) Walmart refers to its employees as “Associates.” (Id. at ¶ 4.)

       EEOC’s Response: Not Disputed.

           2. Walmart terminated Ms. Spaeth’s employment for excessive absenteeism on

July 10, 2015. (Id. at ¶ 55; Dkt. # 1 at ¶ 20.)

       EEOC’s Response: Disputed. Walmart terminated Marlo Spaeth because of

       her disability and her need for an accommodation. (Vance Decl., ¶ 30, Ex. 29

       Charge of Discrimination at EEOC00107.) Marlo’s guardian and sister,

       Amy Jo Stevenson reported to the Department of Justice in October 2015,

       “while under Julie’s direct supervision for the better part of her final year,

       she was targeted and removed from Walmart employment.” Stevenson also

       reported, “For the last year, Marlo was being scheduled random days from

       1 pm to 5:30 pm. It was a known challenge for Marlo to make this change,

       as working until 5:30 was too late for her well-being. Marlo had asked both



1
  The EEOC refers to contemporaneously filed Plaintiff EEOC’S Statement of Additional Facts
that Require Denial of Summary Judgment as “EEOC SAF.” The EEOC refers to its responses to
Defendant’s Proposed Findings of Facts as “EEOC Resp. Def. PFOF.”
                                                  2

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 2 of 84 Document 105
        her supervisor Julie and the HR manager Karen to be switched back to the

        Noon to 4pm shift. I, as Marlo’s guardian, had also asked Karen to have her

        shift switched back to accommodate Marlo’s known disabilities. Both Julie

        and Karen have confirmed receiving these requests.” (Vance Decl. ¶ 31, Ex.

        30 DOJ Complaint Narrative at EEOC0099.)

             3. On January 28, 2016, Ms. Spaeth filed a Charge of Discrimination (the

"Charge") (EEOC Charge No. 443-2016-00202C) against Walmart with the EEOC alleging

that Walmart disciplined her, failed to accommodate her disability, discharged her, and did

not rehire her, all in violation of the Americans with Disabilities Act (“ADA”). (Declaration

of Warren Buliox at ¶ 2, Ex. A.) On April 27, 2016, Amy Jo Stevenson filed an Amended

Charge of Discrimination with the EEOC on behalf of Ms. Spaeth making the same

allegations. (Id. at ¶ 3, Ex. B.)

        EEOC’s Response: Not disputed.

             4. Ms. Stevenson became Ms. Spaeth’s legal guardian on January 24, 2018. (Id.

at ¶ 4, Ex. C.) Up until the time of Ms. Spaeth's termination, Ms. Spaeth's mother was her

legal guardian. (Stevenson Dep. at p. 66.)2

        EEOC’s Response: Not disputed as to the date that Amy Jo Stevenson

        transitioned from her court-appointed role as permanent alternate standby

        guardian to guardian, replacing Sandra Barnes. (Vance Decl., ¶ 32, Ex. 31

        Guardianship at D001994.) However, EEOC disputes that Amy Jo


2
 Transcript excerpts of all referenced deposition testimony are attached to the simultaneously filed Declaration of
Warren Buliox.

                                                        3

         Case 1:17-cv-00070-WCG Filed 06/17/19 Page 3 of 84 Document 105
       Stevenson was not a “legal guardian” of Marlo Spaeth before January 24,

       2018. Since December 23, 1996, Amy Jo Stevenson has been the court-

       appointed permanent alternate standby guardian of Marlo Spaeth and

       Sandra Barnes was the permanent guardian. (Id., pp. D001974-1975.) On

       January 24, 2018, Amy Jo Stevenson transitioned from her role as

       permanent alternate standby guardian of Marlo Spaeth to replace Sandra

       Barnes as Ms. Spaeth’s primary legal guardian. (Id., at D001994.) At that

       time, Nathan Spaeth replaced Ms. Stevenson as standby guardian. (Id.)

          5. On August 31, 2016, the EEOC issued a Determination on Ms. Stevenson’s

Charge of Discrimination and, on January 18, 2017, this lawsuit was filed by the EEOC.

(Buliox Decl. at ¶ 5, Ex. D; Dkt. # 1.)

       EEOC’s Response: Not disputed.




   B. WALMART'S BUSINESS OPERATIONS AND POLICIES

          6. Throughout her employment at Walmart, Ms. Spaeth worked at Walmart

Store #1449 in Manitowoc, Wisconsin. (Spude Decl. at ¶¶ 3, 4.) Walmart Store #1449 (also

referred to herein as the “Manitowoc Store”) is a retail establishment selling consumer

goods to the general public. (Spude Decl. at ¶ 6.)

       EEOC’s Response: Not disputed.




                                             4

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 4 of 84 Document 105
          7. At all times during Ms. Spaeth's employment, Walmart had in place policies

designed to foster an environment of equal employment opportunities and to prevent

unlawful discrimination on the basis of protected characteristics. (Id. at ¶ 7.)

       EEOC’s Response: Disputed. Because Walmart failed to follow its policy on

       reasonable accommodations, that policy was not “in place.” (EEOC SAF ¶¶

       62-73.)

          8. For example, Walmart's Discrimination & Harassment Prevention Policy

(Updated: September 19, 2011) provided:

          At Walmart, we believe in respecting the dignity of every individual.
          Respectful and professional conduct furthers our mission, promotes
          productivity, minimizes disputes and enhances our reputation in the
          communities where we work. All associates, customers, members, or
          other individuals with whom we have contact in the course of our
          business should be treated fairly and respectfully without regard to their
          personal appearance, beliefs, culture, affiliations, or any other
          characteristics, as long as their conduct does not interfere with the
          legitimate interests of Walmart or other individuals.

          We are also committed to providing an environment that is free of
          discrimination or harassment based on an individual's status.

          Individual's status means an individual's ... disability ... or any other
          legally protected status.

          We will take any reported violation of this policy seriously, and we will
          promptly and thoroughly investigate any report of a possible violation in
          accordance with the procedures set forth in the management guidelines.

(Id. at ¶ 8, Ex. A.) (Emphasis in original.) This specific policy was in effect at the

Manitowoc Store from September 19, 2011 through Ms. Spaeth's last day at work with

Walmart in 2015. (Id.)



                                              5

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 5 of 84 Document 105
EEOC’s Response: Not disputed that the policy described contains the

language cited above. Disputed that the policy was actually “in effect” or

followed by Walmart’s management, human resources, and ethics

employees with regard to Marlo Spaeth. For example, Walmart did

not take Amy Jo Stevenson’s complaint about discrimination

“seriously” in violation of this policy and others. Stevenson informed

Walmart that Spaeth’s termination was the direct result of Walmart’s

failure to accommodate Spaeth in violation of the ADA, a point which

Stevenson made, explicitly, to Walmart at the July 16, 2015 post-

termination meeting. (EEOC’s SAF ¶¶ 51, 56, 57, 60, 61). This is

demonstrated by manager Robin Castro’s July 16th email to Market

Human Resources Manager Lee Spude in which Castro summarizes

the meeting with Stevenson and Spaeth: “Marlo’s sister, Amy Jo and

her mom, Sandra [, came in today] to ask us to give Marlo her job

back. Amy Jo and Sandra feel that [Marlo] was picked on by ASM

Julie and according to the ADA Act we should have changed Marlo’s

schedule when Marlo asked…She stated that if we don’t give Marlo

her job back they would take further action.” (EEOC’s SAF ¶ 40).

Walmart did not genuinely consider giving Spaeth back her job,

though, and indeed, contrary to its own policies and to the law, refused


                                   6

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 6 of 84 Document 105
        to communicate further with Spaeth’s family about Spaeth’s

        employment and her need for accommodation. (See id., ¶¶ 63,72, 73).

        In response to Castro’s email confirming that Marlo, herself, had

        asked for a scheduling accommodation before her termination,

        Walmart’s Market Human Resources Manager completely ignored the

        details about the failure to accommodate Marlo’s disability in violation

        of the ADA and tells Castro: “1. Call the legal hotline and put them on

        notice of the ‘theat’ [sic]. 2. Do not have any further discussion with

        Marlo’s relatives.” (EEOC’s SAF ¶ 73). Instead of making any

        attempt to remedy the discrimination, Walmart went immediately into

        defense mode.

           9. Walmart’s Accommodation in Employment - (Medical-Related) Policy -

Wisconsin (Updated: March 5, 2014) and its Accommodation in Employment (Medical-

Related) Management Guidelines - Walmart (Updated: March 5, 2014) provide, in part,

that:

           At Walmart, every associate and job applicant has full access to equal
           employment opportunities. We will provide associates who have a
           disability with reasonable accommodations to enable them to perform the
           essential functions of their jobs, seek new jobs within Walmart and enjoy
           the benefits of employment. Walmart will also provide reasonable
           accommodations during the hiring process to job applicants with a
           disability. (emphasis in original)
           Reasonable accommodations do not include:

              • Reassignment to a job that is not vacant;
              • Creating a new job;

                                             7

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 7 of 84 Document 105
              • Eliminating essential functions of a job or transferring an essential
                function to another associate;
              • Providing assistive devices needed outside of the workplace (such
                as eyeglasses or hearing aids) or
              • Providing an accommodation that is excessively costly, disruptive
                or would alter the nature or operation of the business, which would
                be deemed as an undue hardship.

(Id. at ¶ 9, Ex. B.) These specific policies were in effect at the Manitowoc Store from March

5, 2014 through Ms. Spaeth's last day at work with Walmart in 2015. (Id. at ¶ 9.)

       EEOC’s Response: EEOC’s objects to the multiple facts presented in this

       one proposed finding of fact as it puts the number of statements of fact

       proposed by Defendant over the 150 limit of Civil L.R. 56 (b)(1)(c)(ii).

       Subject to the objection, EEOC does not dispute the content of the written

       policy. EEOC disputes that these policies “were in effect at the Manitowoc

       Store” when Walmart failed to enter into the interactive process with Marlo

       Spaeth or any of her family members and failed to accommodate Spaeth.

       (EEOC’s SAF ¶¶ 63,72, 73). Further, EEOC disputes the modified

       schedule would cause any hardship, let alone a costly, undue hardship. Ms.

       Stern’s email of December 2014 indicated that if Spaeth “is not going to

       work the entire shifts then there are other associates in the store that would

       be more than happy to have those hours.” (EEOC’s SAF ¶ 89).

          10. In addition, Walmart provides trainings/instruction to Associates on the

Americans with Disabilities Act and disability rights, including but not limited to

accommodations and accessibility. (Becker Decl. at ¶ 14.) Over the course of their careers


                                             8

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 8 of 84 Document 105
at Walmart, Walmart has also provided trainings to Manitowoc Store Manager Kent Abitz,

Market Human Resources Manager Lee Spude, Manitowoc Store Assistant Manager Julia

Stern, Manitowoc Store Co-Manager (in 2015) Robin Castro, Manitowoc Store Co-

Manager Bonnie Popp and Manitowoc Store Personnel Coordinator Karen Becker on the

Americans with Disabilities Act and disability rights, including but not limited to

accommodations and accessibility. (Becker Decl. at ¶ 14.)

       EEOC’s Response: Not disputed.

           11. Through Walmart's intranet (the "WIRE"), Associates have access to non-

management policies and managers have access to management related policies and

guidelines. (Spude Decl. at ¶ 10.) All employees are expected to be familiar with and follow

the policies that apply to them. (Id.)

       EEOC’s Response: Not disputed that Associates have access to policies and

       guideless through the “WIRE.” However, EEOC disputes that Walmart

       expects employees to follow the policies that apply to them as evidenced by

       repeated testimony from managers that they do not take part in requests for

       reasonable accommodations, but rather refer employees to the Personnel

       Coordinator or some other person. (Vance Decl., ¶ 6, Ex. 5 Castro

       Deposition 152: 5 – 152:17; Id., ¶ 11, Ex. 10 Stern Deposition 62:19 – 63:11.)

           12. During Ms. Spaeth's employment, Walmart also had in place an "Open Door

Communications Policy." (Id. at ¶ 11, Ex. C.) This specific policy was updated August 10,

2012 and remained in effect through Ms. Spaeth's last day of employment in 2015. (Id.)


                                             9

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 9 of 84 Document 105
Walmart's "Open Door Policy" encourages employees to use the open door process to

discuss all matters, including ideas, suggestions, and concerns, with immediate or next

level management without fear of retaliation. (Id.)

         EEOC’s Response: Disputed. While Walmart had a written “Open Door

         Policy,” this policy was not in effect because Walmart cut-off communication

         with the family of Marlo Spaeth after they brought a request for rehire and a

         complaint that Spaeth should have been accommodated to Walmart managers.

         (EEOC SAF ¶ 73). Walmart’s Market Human Resources Manager directed

         Walmart’s Assistant Manager to cease communication with Amy Jo Stevenson,

         closing the door to any further discussions regarding an accommodation for

         Spaeth and reinstatement or rehire for Spaeth. (Vance Decl., ¶ 6, Ex. 5 Castro

         Deposition 144:10-145:19; Id., ¶ 14, Ex. 13 30(b)(6) Deposition Vol. II. 163:24-

         165:21).

            13. Walmart also has an entire department, the Accommodation Service Center,

dedicated exclusively to servicing ADA/disability accommodation issues. (Spude Decl. at

¶ 12.)

         EEOC’s Response: Not disputed that Walmart has an Accommodation

         Service Center. However, Walmart never provided Spaeth or any member of

         Spaeth’s family an accommodations packet so that she could engage in the

         interactive process with the Accommodations Service Center. (EEOC SAF ¶

         32, 44, 70.)



                                            10

         Case 1:17-cv-00070-WCG Filed 06/17/19 Page 10 of 84 Document 105
   C. WALMART'S ATTENDANCE POLICIES

          14. Walmart’s Field Attendance and Punctuality Policy, updated April 29, 2013

and in force through the last day of Ms. Spaeth's employment in 2015, provides, in part:

          "One of Walmart's basic beliefs is service to our customers. In order
          to provide extraordinary customer service, we must have
          appropriate staffing in all areas at all times. To accomplish this,
          you as a Walmart hourly store associate should be both punctual and
          present for all scheduled shifts. We understand that you may have to
          miss work on occasion. However, regular and punctual attendance
          is a required and essential function of each associate's job. If you
          have excessive absences or incomplete shifts (arriving late or
          leaving early), you will be subject to disciplinary action up to and
          including termination.

                                          *****

          An unauthorized absence means any time you are away from
          scheduled work (full day absence or incomplete shift) that is not
          approved by your supervisor or manager, even if you use an income
          replacement benefit (such as illness protection, personal or vacation
          time) to offset lost work time .... Unauthorized absences and
          incomplete shifts are monitored and may result in disciplinary
          action ...."

(Id. at ¶ 13, Ex. D.) (Emphasis added.)

      EEOC’s Response: Not disputed.

          15. The attendance policy further provides for a point system where instances of

unexcused absences tally as occurrences subject to discipline as defined by the policy:

                          Event                            Result

                One to three consecutive                One Occurrence
              unexcused absences (for same
                          reason)
            Three Incomplete Shifts (tardy or           One Occurrence
            leave early in a rolling six-month
                          period)

                                            11

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 11 of 84 Document 105
              Three Occurrences (in a rolling           Personal Discussion
                    six-month period)
              Four or More Occurrences (in a       Coaching for Improvement
                rolling six-month period)            (advancement to next
                                                    coaching level if active
                                                        coaching exists)

(Id. at ¶ 14; Ex. D.)

       EEOC’S Response: Not disputed.

           16. Walmart's Attendance and Punctuality Management Guidelines, updated

April 29, 2013 and in effect on Ms. Spaeth's last day of employment in 2015, instruct

Walmart management to monitor associate attendance and hold Associates accountable for

attendance policy violations. (Id. at ¶ 15, Ex. E.) This policy further provides for a personal

discussion with the Associate to ensure that the Associate is aware of the Associate's

attendance record, the attendance policy, and to provide opportunity to improve prior to

being advanced to Coaching for Improvement. (Id.)

       EEOC’s Response: Not disputed.

           17. The Coaching for Improvement policy, updated April 19, 2012 and effective

on Ms. Spaeth's last date of employment in 2015, is based on levels of discipline designed

to provide instruction and assistance to an Associate to foster improvement prior to

reaching the level of termination. (Id.at ¶ 16, Ex. F.) In part, the policy provides:

           "Coaching for improvement is a tool we use to provide instruction and
           assistance to you. If your job performance fails to meet the reasonable
           expectations and standards for all associates in the same or similar
           position or if your conduct violates a company policy or interferes or
           creates a risk of interfering with the safe, orderly and efficient
           operation of our business. This approach provides you with an
           opportunity to identify, acknowledge and change unacceptable job


                                              12

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 12 of 84 Document 105
           performance or conduct and enables us to retain those associates who
           demonstrate the interest, ability and desire to be successful."

(Id.)
        EEOC’s Response: Not disputed as to the content of the Coaching for

        Improvement policy. However, disputed that Walmart’s purpose for

        coaching Spaeth was, “to provide instruction and assistance to an

        Associate to foster improvement prior to reaching the level of

        termination” when, unlike past practice, Walmart did nothing to

        notify or involve Spaeth’s family regarding the desire for improved

        attendance. In the past, Walmart’s Personnel Coordinator

        communicated with Spaeth’s family to ensure understanding of

        supervisor requests. (See Vance Decl., ¶ 4, Ex. 3 Becker Deposition

        126:4 – 134:6; 179:10 – 180:23; 194:6-195:7 (Becker testified any time

        Spaeth would not understand something or have a problem she

        would communicate with Marlo’s family except that during Spaeth’s

        last eight months, Becker never communicated about schedule

        problems or discipline for attendance.)


           18. The Attendance and Punctuality Management Guidelines define the levels of

Coaching for Improvement based on the number of absence occurrences:

                     Absence occurrences               Action
                   within a six-month period
                                4                   First Written

                               5                   Second Written


                                           13

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 13 of 84 Document 105
                              6                    Third Written

                              7                     Termination



(Id. at ¶ 17; Ex. F.)

       EEOC’s Response: Not disputed.

           19. Walmart policy also provides for escalation of disciplinary steps so that

continued violations of the attendance policy could lead directly from a second coaching

to termination. (Stern Dep. at pp. 34-35, 51; Spude 30(b)(6) Dep. at pp. 128-130; Spude

Decl. at Ex. F.)

           EEOC’s Response: Not disputed.

   D. MARLO SPAETH'S GENERAL EMPLOYMENT HISTORY WITH WALMART

           20. Ms. Spaeth was hired by Walmart on or about August 2, 1999 as a Sales

Associate at the Manitowoc Store (Spude Decl. at ¶ 5.)

       EEOC’s Response: Not disputed.

           21. During the interview process, Ms. Spaeth answered questions on her own.

(Becker p. 111.)

       EEOC’s Response: Not disputed. However, Ms. Spaeth was not on her

       own, and unlike typical practice, she was accompanied by her mother

       during the interview. (Vance Decl., ¶ 4, Ex. 3 Becker Deposition, 66:16-

       67:2, 101:10-20).




                                           14

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 14 of 84 Document 105
          22. Ms. Becker filled out Ms. Spaeth's initial Scheduling Availability form with

Ms. Spaeth's mother, Sandra Barnes, and Ms. Spaeth's Down Syndrome was not mentioned

nor was any request for accommodation made for Ms. Spaeth. (Becker Decl. at ¶ 5; Becker

Dep. at pp. 66-67.) Ms. Barnes informed Ms. Becker that Ms. Spaeth could not work

weekends and would have to follow the bus schedule. (Becker Dep. at pp. 117-118.)

      EEOC’s Response:

      EEOC objects to the multiple facts presented in this one proposed finding of

      fact as it puts the number of statements of fact proposed by Defendant over the

      150 limit of Civil L.R. 56 (b)(1)(c)(ii). Subject to the objection, EEOC does not

      dispute that Ms. Becker filled out the Initial Scheduling Availability form with

      Ms. Spaeth and her mother. That Ms. Spaeth had to follow the bus schedule

      and could not work weekends are also not disputed. However, EEOC disputes

      that no request for accommodation on the basis of Ms. Spaeth’s Down

      syndrome was made. In fact, Ms. Stevenson testified that Ms. Spaeth must use

      the bus system because she is unable to drive due to Down Syndrome. (Vance

      Decl., ¶ 12, Ex. 11 Stevenson Deposition 186:25 - 188:1.) Further, despite the

      fact that Walmart’s availability forms state, “You must be available for a

      minimum of 16 hours per week.” Ms. Spaeth’s availability forms were

      consistently approved by managers. (EEOC SAF ¶ 17.) The practices of

      allowing Ms. Spaeth to work within her 14 hours of availability which never

      included weekend shifts were accommodations made by Walmart for Ms.

      Spaeth’s disability for 15 years.

                                           15

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 15 of 84 Document 105
            23. In 2014 and up to the time of her discharge, Ms. Spaeth worked as a Sales

Associate in Walmart’s Housewares and Domestic departments at the Manitowoc store

where she was responsible for folding towels, tidying the aisles and helping customers

locate items. (Stern Dep. at p. 17; Spude Decl. at ¶ 18; Buliox Decl. at ¶ 6, Ex. E at EEOC

Response to Interrogatory No. 4.) These duties were essential duties of Ms. Spaeth’s job at

Walmart. (Id.)

       EEOC’s Response: Not disputed.

            24. Ms. Spaeth formally worked as an Apparel/Homes Sales Associate and a

Fabrics, Crafts & Home Furnishings Sales associate in 2014 and up to the time of her

discharge from Walmart. (Spude Decl. at ¶ 19.)

       EEOC’s Response: Not disputed.

            25. The Apparel/Home Sales Associate Job Description (published on January

30, 2012) and signed by Ms. Spaeth includes the following as Essential Functions of the

position:

               • Maintains merchandise presentation by stocking and rotating
                 merchandise; removing damaged or out-of-date goods; setting up,
                 cleaning, and organizing product displays; signing and pricing
                 merchandise appropriately; and securing fragile and high-shrink
                 merchandise.
               • Maintains area of responsibility in accordance with company policies and
                 procedures by properly handling claims and returns; zoning the area;
                 arranging and organizing merchandise and supplies; identifying shrink
                 and damages; and ensuring a safe work environment.
               • Maintains the fitting room in accordance with company policies and
                 procedures by folding and hanging clothing; ensuring pricing
                 labels/tickets are attached; returning merchandise to appropriate
                 departments; processing defective merchandise; answering phone for the
                 entire facility; and monitoring the area of shrink, security risks, and
                 safety.
                                            16

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 16 of 84 Document 105
              • Organizes and maintains the Apparel Department by following rack rules;
                creating an appealing presentation for the customer; following fashion
                merchandising guidelines, and processing and displaying clothing.
              • Provides customer service by acknowledging the customer; identifying
                customer needs; assisting with purchasing decisions; locating
                merchandise; resolving customer issues and concerns; promoting
                products and services; maintaining a safe shopping environment; and
                appropriately representing and supporting the company's mission.
              • Receives and stocks merchandise and supplies from distribution centers
                and suppliers throughout the facility and organizes and maintains facility
                by following company procedures; utilizing equipment appropriately;
                merchandising; and completing and retaining required paperwork, logs,
                and other documentation.
              • Complies with company policies, procedures, and standards of ethics and
                integrity by implementing related action plans; using the Open Door
                Policy; and applying these in executing business processes and practices.
              • Completes work assignments and priorities by using policies, data, and
                resources; collaborating with managers, co-workers, customers, and other
                business partners; identifying priorities, deadlines, and expectations;
                carrying out tasks; communicating progress and information;
                determining and recommending ways to address improvement
                opportunities; and adapting to and learning from change, difficulties, and
                feedback.

(Spude Decl. at ¶ 20, Ex. G.)

       EEOC’s Response: Not disputed.

          26. The Fabrics, Crafts & Home Furnishings Sales Job Description (revised on

February 2, 2009) and signed by Ms. Spaeth includes the following as Essential Functions

of the position:

              • Provides Customer service by acknowledging the Customer, identifying
                Customer needs, assisting with purchasing decisions, locating
                merchandise, resolving Customer issues and concerns, and promoting
                products and services, while maintaining a safe shopping environment.
              • Maintains merchandise presentation by stocking and rotating
                merchandise, removing damages or out-of-date goods, setting up,
                cleaning, and organizing product displays, signing and pricing


                                           17

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 17 of 84 Document 105
                 merchandise appropriately, and securing fragile and high-shrink
                 merchandise.
               • Maintains area of responsibility in accordance with Company policies
                 and procedures by properly handling claims and returns, zoning the area,
                 arranging and organizing merchandise/supplies, identifying shrink and
                 damages, and ensuring a safe work environment.
               • Receives and stocks merchandise supplies from distribution centers and
                 suppliers and organizes and maintains facility by following company
                 procedures, utilizing equipment appropriately, merchandising, and
                 completing and retaining required paperwork, logs, and other
                 documentation.
               • Provides fabrics/crafts products to Customers by assisting with fabric,
                 accessory, pattern, or tool selection, measuring and cutting materials,
                 processing markdowns, creating price tickets, and verifying the amount
                 of fabric received.

(Spude Decl. at ¶ 21, Ex. H.)

       EEOC’s Response: Not disputed.

           27. Walmart considers the job responsibilities listed in the previous two

paragraphs to be essential functions of Ms. Spaeth’s job at Walmart during 2014 and up to

the time of her discharge from Walmart. (Spude Decl. at ¶ 22.) Ms. Spaeth, and others who

held the positions Ms. Spaeth last held with Walmart, were responsible for performing each

of these job responsibilities. (Id.)

       EEOC’s Response: EEOC’s objects to the multiple facts presented in this one

       proposed finding of fact as it puts the overall number of statements of fact

       proposed by Defendant over the 150 limit of Civil L.R. 56 (b)(1)(c)(ii). Subject

       to the objection, EEOC does not dispute that the job responsibilities listed in

       paragraphs 25 and 26 are categorized by Walmart as “Essential Functions.”

           28. Attendance and punctuality were essential functions of Ms. Spaeth’s job at

Walmart. (30(b)(6) Dep. at pp. 44-46; Spude Decl. at ¶ 28.)
                                            18

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 18 of 84 Document 105
        EEOC’s Response: Not disputed that attendance and punctuality were

        essential functions of Spaeth’s job. But disputed that working after 4 pm or

        during “peak times” is an essential function of Ms. Spaeth’s job, since

        Spaeth works at a twenty-four hour Walmart that is staffed around the

        clock. (EEOC’s SAF ¶ 50). And disputed that early departures are

        attendance violations of the attendance policy at Walmart. As Spaeth and

        Ms. Moss testified, they left early with manager approval because there was

        not much work. (EEOC SAF ¶¶ 68, 21.)

           29. Ms. Spaeth was able to meet the essential job functions of her position with

the exception of adhering to the shift schedule she was assigned. (30(b)(6) Dep. at p. 46.)

        EEOC’s Response: Disputed. Ms. Spaeth has 16 annual performance

        evaluations documenting her successful performance of the essential functions

        of her job. Additionally, in 9 out of the 10 years in which those performance

        evaluations tracked attendant, Ms. Spaeth had zero days absent and zero days

        tardy. (EEOC SAF ¶¶ 4, 5, 6, 7, 8, 9, 10, 11, 12.)

           30. Ms. Spaeth has Down Syndrome according to the EEOC. (Dkt. 1 at ¶ 12.)

During Ms. Spaeth's employment, Walmart was unaware of any other medical condition

of Ms. Spaeth. (Spude Decl. at ¶ 24; Stern Decl. at ¶ 5; Popp Decl. at ¶ 4; Becker Decl. at

¶ 4.)

        EEOC’s Response: Not disputed. Additionally, this fact is not material.




                                            19

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 19 of 84 Document 105
            31. There is no documentation in Walmart's employment file for Ms. Spaeth that

indicated that Ms. Spaeth had a legal guardian and there is no indication in these files that

anyone (other than Ms. Spaeth) needed to be consulted relative to employment matters

concerning Ms. Spaeth. (Stern Dep. at p. 32; Stern Decl. at ¶. 6; Becker Dep. at p. 197;

Popp Decl. at ¶ 5; Becker Decl. at ¶ 6.)

         EEOC’s Response: Disputed. Walmart was aware that Ms. Spaeth was

         accompanied by her mother at her interview for employment and that Sandra

         Barnes completed Marlo’s Scheduling availability form for her. (Vance Decl.,

         ¶ 4, Ex. 3 Becker Deposition, 66:16-67:2, 101:10-20). Karen Becker was

         also in frequent contact with Spaeth’s mother, Sandra Barnes, regarding

         Marlo’s employment at Walmart. (Id., ¶ 12, Ex. 11 Stevenson Deposition,

         177:15-178:5).

            32. Julia Stern was an Assistant Manager at the Manitowoc Store for some time

and directly supervised Ms. Spaeth during portions of 2014 and throughout 2015 up to the

time of Ms. Spaeth’s discharge from Walmart. (Stern Dep. at pp. 11, 17; Stern Decl. at ¶¶

2, 4.)

            EEOC’s Response: Not disputed.

            33. Neither Ms. Stern, Bonnie Popp (a Co-Manager at the Manitowoc Store at

the time Ms. Spaeth’s employment with Walmart ended), Robin Castro (another Co-

Manager at the Manitowoc Store at the time Ms. Spaeth’s employment with Walmart

ended), nor Karen Becker (a Personnel Coordinator at the time Ms. Spaeth’s employment


                                             20

         Case 1:17-cv-00070-WCG Filed 06/17/19 Page 20 of 84 Document 105
with Walmart ended) were aware that Ms. Spaeth had a legal guardian who needed to be

contacted for employment related matters. (Stern Dep. at pp. 11, 26-27, 32; Popp Dep. at

pp. 17, 49-50; Becker Dep. at pp. 29, 101, 197; Becker Decl. at ¶ 7; Castro Dep. at pp. 24-

25, 33-34; Castro Decl. at ¶ 4.)

   EEOC’s Response: EEOC’s objects to the multiple facts presented in this one

   proposed finding of fact as it puts the number of statements of fact proposed by

   Defendant over the 150 limitation in Civil L.R. 56 (b)(1)(c)(ii). Subject to the

   objection, EEOC disputes that Karen Becker was unaware that Ms. Spaeth had a

   legal guardian who needed to be contacted for employment related matters. To the

   contrary, Ms. Becker testified to a long history of communication with Ms.

   Spaeth’s guardian for multiple employment related matters. (Vance Decl., ¶ 4, Ex.

   3 Becker Deposition pp. 126:4 – 134:6.). Additionally, Ms. Spaeth’s sister, Ms.

   Stevenson testified,

              177:15 Q But you didn't go in. You had a phone call with

              177:16      Karen.

              177:17 A Right. Karen has always been the go-to person, and

              177:18      Karen has always been the person who called and

              177:19      said "Marlo's smock is dirty" or "Marlo came in and

              177:20      had a hole in her pants today." It's always been

              177:21      Karen. Karen has always been the one who made the

              177:22      accommodations throughout her employment.

              177:23 Q Well, what other -- What reasonable accommodations

                                            21

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 21 of 84 Document 105
              177:24     did the company give or Karen give Marlo prior to

              177:25     this schedule incident coming up?

              178:1 A She worked four days a week noon to 4, not

              178:2     Thursdays.

              178:3 Q Was that an accommodation, from your standpoint?

              178:4 A Yes. I believe Karen understood the need for

              178:5     routine. I believe Julia did not.


              (Id., ¶ 12, Ex. 11 Stevenson Deposition pp. 177:15-178:5.)

   E. MARLO SPAETH'S GENERAL ATTENDANCE AND PERFORMANCE AT WALMART

          34. Ms. Spaeth was hired by Walmart as a part-time employee and she worked

on a part-time basis throughout her employment with Walmart. (Spude Decl. at ¶ 25.) For

most of her employment, she was scheduled to work from 12:00 pm to 4:00 pm. (Id. at ¶

25.)

       EEOC’s Response: Not disputed.

          35. On multiple occasions over the course of her employment, Ms. Spaeth did

not work a full shift. For example, between January 9, 2012 through November 21, 2014,

Ms. Spaeth left work early (defined by Walmart policy as leaving work 10 minutes or more

prior to the end of a scheduled shift) on 114 occasions and was absent on 7 occasions.

(Spude Decl. at ¶ 26, Ex. I.) Ms. Spaeth’s leave earlies were largely, but not entirely,

approved or otherwise not counted against her. (Id. at ¶ 27; Ex. I)




                                            22

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 22 of 84 Document 105
       EEOC’s Response: Not disputed. Spaeth testified that she left early

       because her managers instructed her to when there was no work. (EEOC

       SAF ¶ 19.) Walmart’s practice of manager approval for early departures

       was not specific to Ms. Spaeth. (EEOC’S SAF ¶¶ 21-22).

          36. On February 3, 2012, Ms. Spaeth received a documented verbal coaching for

her attendance issues. (Spude Decl. at ¶ 28, Ex. J.)

       EEOC’s Response: Not disputed. However, this fact about absences in 2012 is

       not material. Ms. Spaeth’s attendance records indicate that she was absent for

       three shifts in January 2012 in which she was scheduled and did not work.

       (Vance Decl., ¶ 20, Ex. 19 Spaeth Attendance Reports at D000424.)

          37. According to Ms. Spaeth’s performance reviews, there were concerns with

her performance over the years, such as:

              • Ms. Spaeth's October 1999 Performance Appraisal identified multiple

                 Areas for Improvement: greet customers first; take broken merchandise

                 to the service desk or claims; use safe work practices; and always make

                 sure all displays are secure.

              • In June 2001, Ms. Spaeth was instructed that she needed to work at trying

                 to find the correct location for out of place items.

              • In June 2003, management noted that Ms. Spaeth needed to improve in

                 returning damaged merchandise.




                                             23

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 23 of 84 Document 105
      • In June 2004, it was noted that management would like to see zoning by

         Ms. Spaeth in other areas of her department.

      • In her June 2005 review, Ms. Spaeth was reminded to say hello and

         practice the 10-foot rule.

      • Ms. Spaeth's manager identified several Areas for Improvement in Ms.

         Spaeth's June 2006 review: continue to learn and zone other areas; look

         for new challenges; and, remember safety - look for new areas along the

         way.

      • In her June 2007 review, Ms. Spaeth's manager noted that she needs

         to improve her performance by continuing to work until the end of

         her shift.

      • In her June 2008 review, Ms. Spaeth was criticized for not adhering

         to correct break timeframes.

      • Ms. Spaeth's April 2009 review identified her as requiring improvement

         in completing the task of folding all towels every day and staying busy

         until the conclusion of her shift.

      • In her August 2, 2009 to August 2, 2010 review, her manager noted that

         Ms. Spaeth needed to go to the service desk to collect returned

         merchandise and improve her assistance in housewares.

      • In her June 1, 2010 to June 1, 2011 review, her manager rated her as

         Development Needed in the categories of Influence and Communicate:


                                      24

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 24 of 84 Document 105
                 Share Information and Adaptability: Adapt. Ms. Spaeth's manager noted

                 that she needed to improve her performance by increasing the number of

                 aisles that she completes before the end of her shift.

             • In her August 2, 2011 to August 2, 2012 review, Ms. Spaeth's manager

                 identified as an area of improvement for Ms. Spaeth that she needs to

                 restock the returns for both domestics and housewares before she

                 concludes her shift for the day.

             • On or about June 3, 2015, Ms. Spaeth was evaluated by Ms. Stern. In this

                 evaluation, Ms. Spaeth was rated as "Development Needed" in the areas

                 of Judgment, Execution and Results, and Adaptability. Supporting

                 comments included a need for Ms. Spaeth to focus on zoning both the

                 domestics and housewares departments as per her job function and to

                 also be aware of taking timely breaks and correctly clocking in and

                 out for scheduled shifts.

(Spude Decl. at ¶¶ 29 - 42, Exs. K - W.)

      EEOC’s Response: EEOC’s objects to the multiple facts presented in this one

      proposed finding of fact, as it puts the number of statements of fact proposed

      by Defendant over the 150 limit of Civil L.R. 56 (b)(1)(c)(ii). Subject to the

      objection, EEOC does not dispute the contents of the performance evaluations

      of Marlo Spaeth, except that EEOC adds that 16 out of Spaeth’s 17 annual

      performance reviews rated her at “Solid Performer” or “Meets Expectations”

      overall. (EEOC’s SAF ¶ 4).
                                             25

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 25 of 84 Document 105
          38. Relative to Ms. Spaeth's general level of functioning while at work, while

Ms. Becker did assist Ms. Spaeth with her initial login and password information as she

had done with other Associates, Ms. Spaeth was able to complete computer-based training

modules at Walmart unassisted. (Becker Dep. at pp. 114-115; Moss Dep. at p. 73.)

       EEOC’s Response: Not disputed.

          39. Ms. Spaeth was also able to learn new tasks throughout her employment at

Walmart. (Becker Dep. at p. 134; Moss Dep. at pp. 95-96.)

       EEOC’s Response: EEOC does not dispute that this testimony shows Ms.

       Spaeth’s ability to learn new tasks. However, the surrounding testimony also

       demonstrates that Ms. Spaeth learned new tasks by having them shown to her

       and “through the repetition of it” (Vance Decl., ¶ 7, Ex. 6 Moss Deposition 95:7

       – 95:13.) Additionally, Becker testified that Walmart did not even attempt to

       teach Ms. Spaeth to work the registers because “she was probably not capable

       of it.” (Vance Decl., ¶ 4, Ex. 3 Becker Deposition 134:20 – 134:24.)

          40. Ms. Castro had experience with teaching Ms. Spaeth new work duties and

instructed Ms. Stern to use repetition when teaching Ms. Spaeth how to do returns. (Castro

Dep. at pp. 155, 31-33.)

       EEOC’s Response: Not disputed.

          41. During her employment at Walmart, Ms. Spaeth learned a new task of how

to go to the service desk and place items in the return cart in the correct location. (Castro

Dep. at pp. 156-157.) In addition, Ms. Castro assigned Ms. Spaeth the job duty of dusting



                                             26

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 26 of 84 Document 105
off the coffee pots with a Swiffer and Ms. Spaeth learned how to complete this task and

incorporated the same into her routine. (Castro Dep. at p. 156.)

       EEOC’s Response: Not disputed. See EEOC’s Resp. to Def. PFOF ¶ 39.

   F. WALMART’S CUSTOMER FIRST SCHEDULING SYSTEM

          42. In 2014, the Manitowoc Store changed its scheduling process for hourly

Associates in that Walmart had found that its current scheduling process was not meeting

the needs of the business. (Spude Decl. at ¶ 43.)

       EEOC’s Response: Disputed. Walmart’s Personnel Coordinator testified that

       the scheduling system used by Walmart, which based employee schedules on

       customer traffic, was in place for at least the entire 20 years of her employment

       as Personnel Coordinator. (Vance Decl., ¶ 4. Ex. 3 Becker Deposition 62:15 –

       64:5; 23:14-23:15.) Walmart has offered no evidence of any change in customer

       traffic from 1999 to 2014.

          43. Specifically, in approximately November 2014, the Manitowoc Store began

scheduling Associates based on customer traffic in customer-driven time periods. (Stern

Dep. at p. 80; Popp Dep. at p. 67; Castro Dep. at p. 49.) This system was to be more

effective and schedule Associates during times of the most business to have associates

available to serve customers. (Popp Dep. at p. 69.)

       EEOC’s Response: Disputed. See EEOC Resp. Def. PFOF 42.

          44. Under this new scheduling system, shifts were automatically generated by a

computer program and included a 1:00 pm to 5:30 pm shift. (Stern Dep. at pp. 80.) Based

on customer traffic, a 12:00 pm to 4:00 pm shift was no longer an option. (Stern Dep. at

                                            27

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 27 of 84 Document 105
pp. 81.) The busiest time of the day at the Manitowoc Store was 4:00 pm to 5:30 pm. (Popp

Dep. at p. 93; Spaeth Dep. at p. 78.)

       EEOC’s Response: Not disputed that the busiest time of the day at the

       Manitowoc Store was 4 pm to 5:30 pm. Disputed that the scheduling system

       was “new” and that a 12 pm to 4 pm shift was “no longer an option,” since

       scheduling accommodations are listed as an example of a reasonable

       accommodation in Walmart’s antidiscrimination policy. (See EEOC’s SAF ¶¶

       24, 68). Walmart’s Personnel Coordinator also testified that the scheduling

       system used by Walmart, which based employee schedules on customer traffic,

       was in place for at least the entire 20 years of her employment as Personnel

       Coordinator. (Vance Decl., 4. Ex. 3 Becker Deposition 62:15 – 64:5; 23:14 -

       23:15.) Further, the 12:00 p.m. to 4:00 p.m. shift remained an option; the

       process for manually keying in a specific schedule for an individual remained

       the same as it had been for years, Spaeth’s managers simply ceased the practice

       of keying in Spaeth’s schedule in November 2014. (EEOC SAF ¶¶ 23, 24.)

          45. The new automated scheduling system (which is referred to as Customer

Service Scheduling or CSS) uses analytics on customer traffic and demand to most

efficiently schedule Associates to meet specific customer demand and operating demand.

(Spude Decl. at ¶ 44; Spude 30(b)(6) Dep. at p. 44.)

       EEOC’s Response: Disputed that the scheduling system was “new.” Walmart’s

       Personnel Coordinator testified that the scheduling system used by Walmart,

       which based employee schedules according to customer traffic, was in place for

                                            28

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 28 of 84 Document 105
       at least the entire 20 years of her employment as Personnel Coordinator.

       (Vance Decl., ¶ 4. Ex. 3 Becker Deposition 62:15 – 64:5; 23:14 - 23:15.)

          46. The system enables Walmart to run its stores effectively and efficiently,

eliminating expenditures on superfluous wages and ensuring that Associates are in place

in the appropriate area to assist customers during critical times in the day where customer

traffic is at its highest. (Spude 30(b)(6) Dep. at pp. 44, 121; Spude Decl. at ¶ 45.)

       EEOC’s Response: Not disputed. Walmart’s Personnel Coordinator testified

       that the scheduling system used by Walmart, which based employee schedules

       on customer traffic, was in place for at least the entire 20 years of her

       employment as Personnel Coordinator. (Vance Decl., ¶ 4, Ex. 3 Becker

       Deposition 62:15 – 64:5; 23:14 - 23:15.)

          47. Having Associates in place during critical times and providing customer

service to customers in timely and expedient manners (and avoiding lapses in customer

service) is a key to Walmart’s business. (Spude Decl. at ¶ 46.)

       EEOC’s Response: Not disputed that it is important for Walmart to have some

       Associates in place “during critical times.” Disputed that Walmart must have

       all Associates in place at critical times, since the Manitowoc store is staffed

       twenty-four hours a day, which necessitates also having Associates in place

       during non-critical times. (EEOC’s SAF ¶ 50.)

          48. Not following analytics and disregarding shifts generated by Walmart’s

Customer Scheduling System (CSS) would place Walmart in predicaments where customer



                                              29

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 29 of 84 Document 105
demand is not met and/or where wages or employee resources are expended unnecessarily.

(Spude 30(b)(6) Dep. at pp. 44, 121; Spude Decl. at ¶ 47.)

       EEOC’s Response: EEOC disputes that there is any factual basis that

       accommodating Ms. Spaeth would have placed Walmart in predicaments

       where customer demand is not met and/or where wages or employee resources

       are expended unnecessarily. Ms. Spaeth earned $12.50 per hour (EEOC’s SAF

       ¶ 5.) Therefore, any employee earning less than $12.50/hr could have worked

       part of the shift generated for Ms. Spaeth by CSS at a savings to Walmart.

          49. The implementation of CSS was not motivated by or connected to anyone’s

protected class status. (Spude Decl. at ¶ 48.)

       EEOC’s Response: Not disputed.



   G. MARLO SPAETH'S CONTINUED ATTENDANCE ISSUES AND THE DECISION TO
      TERMINATE HER EMPLOYMENT


          50. In November of 2014, Ms. Spaeth's work shift was changed from 12:00 pm

to 4:00 pm to 1:00 pm to 5:30 pm in accordance with Walmart's customer focus/traffic

scheduling system. (Stern Dep. at pp. 80.) The first shift with her revised hours was

November 24, 2014. (Spude Decl. at ¶ 49.)

       EEOC’s Response: Not disputed.

          51. At the time of Ms. Spaeth’s shift change, generated schedules were printed

by Karen Becker and hung on the bulletin board in the hallway and could also be printed

by Associates. (Stern Dep. at pp. 93, 106.) Historically, Ms. Spaeth’s schedule was written

                                             30

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 30 of 84 Document 105
down for her every week and this practice continued after the scheduling system change in

November 2014. (Becker Dep. at p. 181; Spaeth Dep. at p. 204). Ms. Becker also verbally

reminded Ms. Spaeth of her work schedule. (Becker Dep. at p. 181.)

      EEOC’s Response: EEOC’s objects to the multiple facts presented in this one

      proposed finding of fact, as it puts the number of statements of fact proposed

      by Defendant over the 150 facts limitation of Civil L.R. 56 (b)(1)(c)(ii). Subject

      to the objection, EEOC does not dispute Paragraph 51.

          52. Ms. Spaeth would read the schedule given to her by Ms. Becker to know

when she was scheduled to work and to make sure she was working her scheduled shift.

(Spaeth Dep. at pp. 207-208.) Ms. Spaeth also checked her schedule every day while

working at Walmart. (Spaeth Dep. at p. 243.)

      EEOC’s Response: Not disputed.

          53. In addition, every week when Ms. Becker gave Ms. Spaeth her schedule, Ms.

Spaeth shared it with her sisters Barbara Barnes and Amy Jo Stevenson. (Spaeth Dep. at

pp. 17, 65; Stevenson Dep. at p. 7.) Ms. Spaeth told Ms. Stevenson that Walmart wanted

her to work until 5:30 pm and Ms. Barnes knew that Ms. Spaeth’s schedule had changed

and she was getting home from work later and after 6:00 pm. (Spaeth Dep. at p. 77; Barnes

Dep. at pp. 51-52.)

      EEOC’s Response: EEOC objects to this fact as containing multiple facts.

      Thus, exceeding Walmart’s 150 fact limit of Civil L.R. 56 (b)(1)(c)(ii). EEOC

      disputes that Ms. Spaeth shared her schedule with her sisters every week.

      Rather, when asked if Spaeth came home with a work schedule, Ms. Barnes

                                           31

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 31 of 84 Document 105
      testified, “I don’t know. I don’t think I ever saw her with a schedule. If she had

      a schedule, she didn’t show – she didn’t – she never showed me what it was.

      (Vance Decl., ¶ 33, Ex. 32 Barnes Deposition 53:8 – 53:16.) Further, Ms.

      Stevenson did not testify at all on page 7 of her deposition regarding Ms.

      Spaeth’s schedule. Yet Defendant cites page 7 for the proposition that Spaeth

      shared her schedule with her sisters every week. On the contrary, Ms.

      Stevenson testified:

              152:18 Q    So let's start with what you know as opposed to

              152:19     what somebody else told you. So when you said "She

              152:20     would come home with a piece of paper that set

              152:21     forth what shift she was scheduled to work," did

              152:22     you ever see any of those pieces of paper prior to

              152:23     her being terminated from Wal-Mart?

              152:24 A I've seen those, yes.

              152:25 Q    Okay. How many times did you see pieces of paper

              153:1     that set forth the hours that Marlo was supposed to

              153:2     work within the one-year period prior to her

              153:3     leaving Wal-Mart?

              153:4 A I don't know. Maybe once.

              (Vance Decl., ¶ 12, Ex. 11 Stevenson Deposition 152:18-153:4)

          54. Ms. Spaeth expressed frustration with her new hours to Ms. Stevenson and

conveyed that she felt that Julia [Stern] and Robin [Castro] were picking on her by telling

                                            32

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 32 of 84 Document 105
her that she had to work the new hours. (Stevenson Dep. at pp. 138, 141-142.) Ms.

Stevenson was informed by Ms. Spaeth of her shift change 24 to 100 times, was aware that

Walmart put Ms. Spaeth’s hours in writing and gave them to her on a printout, and that Ms.

Becker handed Ms. Spaeth’s schedule to her weekly. (Stevenson Dep. at pp. 145-147, 149.)

Ms. Spaeth communicated her new schedule of 1:00 pm to 5:30 pm to Ms. Stevenson and

Ms. Stevenson had no reason to believe that Ms. Spaeth did not understand her new hours.

(Stevenson Dep. at p. 269.)

          EEOC’s Response: EEOC objects to this fact as containing multiple facts.

          Thus, it exceeds Walmart’s 150 fact limit of Civil L.R. 56 (b)(1)(c)(ii). Subject

          to this objection, disputed in part. Stevenson actually testified that she did have

          reason to believe Spaeth did not understand her new schedule. (Vance Decl. ¶

          12. Ex. 11 Stevenson Dep. 150:23-151:2.)

             55. Ms. Spaeth’s first shift with her revised hours was November 24, 2014.

(Spude Decl. at ¶ 49; Ex. I.) While Ms. Spaeth timely punched in for her shift (12:55 pm)

that day, she did not complete this shift and departed 49 minutes early at 4:41 pm. (Id. at

Ex. I.)

          EEOC’s Response: Not disputed.

             56. Over the course of the next week (between November 25, 2014 and

December 3, 2014), Ms. Spaeth left work early on the following days:




                                              33

          Case 1:17-cv-00070-WCG Filed 06/17/19 Page 33 of 84 Document 105
     Date                   Punch In     Punch         Total Time Missed

                                         Out

     November 25, 2014 11:47 am          3:39 pm       Departed 1 hour 51 minutes

                                                       early

     November 26, 2014 12:49 pm          4:30 pm       Departed 1 hour early

     December 1, 2014       12:47 pm     4:19 pm       Departed 1 hour 11 minutes

                                                       early

     December 3, 2014       12:45 pm     4:19 pm       Departed 1 hour 11 minutes

                                                       early


(Id. at ¶ 50; Ex. I.)

       EEOC’s Response: Not disputed.

            57. Although the lost hours on these five days totaled 6 hours and 2 minutes,

Walmart made a management exception for Ms. Spaeth and excused these missed hours,

meaning the occasions in which Ms. Spaeth left prior to the end of her scheduled shift

during this time were not counted against her. (Id. at ¶ 51; Ex. I.)

       EEOC’s Response: Not disputed. However, this practice was not specific to Ms.

       Spaeth. Ms. Stern testified that the Market Human Resource Manager, Lee

       Spude, instructed managers to code early departures during the first few weeks

       the system was implemented as business needs incomplete shifts which are

       manager-approved in order to allow all associates to have time to adjust to the




                                              34

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 34 of 84 Document 105
       new scheduling system. (Vance Decl., ¶ 11. Ex. 10 Stern Deposition 128:24 –

       130:6.)

           58. Ms. Spaeth also did not show for her scheduled shift on Black Friday,

November 28, 2014, resulting in an unauthorized absence. (Id. at ¶ Ex. I.)

       EEOC’s Response: Not disputed.

           59. Ms. Spaeth’s absences between November 24, 2014 through December 3,

2014 covered the week of Thanksgiving and Black Friday. (Id.)

       EEOC’s Response: Not disputed.

           60. Over the course of the next approximate week and a half, Ms. Spaeth

departed early and failed to complete her shifts on the following dates:

    Date                   Punch In     Punch        Total Time Missed

                                        Out

    December 8, 2014       12:53 pm     3:39 pm      Departed 1 hour 51 minutes

                                                     early

    December 10, 2014 12:50 pm          3:21 pm      Departed 2 hours 9 minutes early

    December 11, 2014 12:46 pm          3:20 pm      Departed 2 hours 10 minutes

                                                     early

    December 12, 2014 12:45 pm          3:20 pm      Departed 2 hours 10 minutes

                                                     early

    December 15, 2014 12:46 pm          3:19 pm      Departed 2 hours 11 minutes

                                                     early



                                            35

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 35 of 84 Document 105
(Id. at Ex. I.)

        EEOC’s Response: Not disputed. EEOC’s expert, Dr. David Smith testified

        that the disruption of Ms. Spaeth’s routine resulted in the overall decline in

        functioning demonstrated by Spaeth’s attendance following the schedule

        change. (EEOC’s SAF ¶¶ 83-85.)

            61. This additional time missed by Ms. Spaeth during the holiday season

amounted to 10 hours and 31 minutes. (Id.)

        EEOC’s Response: Not disputed. EEOC’s expert, Dr. David Smith concluded

        that the disruption of Ms. Spaeth’s routine resulted in the rapid decline in

        functioning demonstrated by Spaeth’s attendance following the schedule

        change. (EEOC’s SAF ¶¶ 83-85.)

            62. Ms. Stevenson, Ms. Spaeth’s current legal guardian, testified that Ms. Spaeth

leaving prior to 4:00 pm does not make sense in the context of Down Syndrome and knows

of no reason why Ms. Spaeth would leave as early as 3:00 pm. (Stevenson Dep. at pp. 215-

217.)

        EEOC’s Response: Not disputed regarding Stevenson’s testimony. However,

        disputed that Ms. Spaeth leaving prior to 4:00 pm does not make sense in the

        context of Down syndrome. EEOC’s expert, Dr. David Smith concluded that

        the disruption of Ms. Spaeth’s routine resulted in the overall decline in

        functioning demonstrated by Spaeth’s attendance following the schedule

        change. (EEOC’s SAF ¶¶ 83-85.)



                                              36

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 36 of 84 Document 105
           63. In a December 17, 2014 email from Ms. Stern to other managers at the

Manitowoc Store, Ms. Stern wrote, in part:

           On 12/17/14 I had a discussion with Marlo [Spaeth] about her attendance. She
           has been schedule for the past 3 weeks from 1:00pm to 5:30pm, however she
           has been clocking in around 12:45 and clocking out around 3:00. I had
           previously stalked to her about clocking in and out 15 minutes or more early a
           couple of weeks ago, as she was accumulating incomplete shifts due to leaving
           early. . . . I explained that she needs to work what she is scheduled, and at this
           point it should be a coaching but that I was giving her a chance to correct it after
           our discussion today. I told her I expected her to work her entire shift today and
           going forward, and if she continued to not work them I would then have to coach
           her as I need to be consistent with all the associates on attendance. . . . Then,
           after the grocery zone she stopped me on the salesfloor and said that she was
           going home (this was about 3:00) as she had talked to Karen [Becker] and she
           was concerned that if she did not eat supper on time that she would get sick, and
           that she wanted to talk to her sister about her scheduled. So I let her leave as I
           was not sure if has to make any adjustments, but I did tell her that the next two
           days she is scheduled 1-5:30 and I expect her to work that schedule. . . . So after
           she left and I got a chance to talk to Karen she told me that Marlo never even
           came to see her today – so she lied about having talked to Karen as well.

(Stern Dep. at p. 77; Stern Decl. at ¶ 7, Ex. A.) This email was drafted and sent on

December 17, 2015, and summarizes Ms. Stern’s interactions with Ms. Spaeth and Ms.

Becker on that day concerning attendance-related items relating to Ms. Spaeth. (Stern

Decl. at ¶ 7.)

       EEOC’s Response: Not disputed that Stern’s email summarizes Stern’s version

       of her interactions with Marlo Spaeth. However, the email also confirms that

       Marlo Spaeth requested a scheduling accommodation, which was ignored by

       Stern and Becker, as well as the other recipients of Stern’s email. Moreover,

       Stern admits, “So I let her leave,” giving Spaeth permission to go, and yet still

       considered the departure as an unauthorized early departure. Also disputed


                                              37

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 37 of 84 Document 105
       that Spaeth left at “about 3:00,” as she left much closer to 3:30 pm. (See Def.’s

       PFOF ¶ 64; EEOC’s Resp. Def.’s PFOF ¶ 65.) EEOC’s expert, Dr. David Smith

       concluded that the disruption of Ms. Spaeth’s routine resulted in the overall

       decline in functioning demonstrated by Spaeth’s attendance following the

       schedule change. (EEOC’s SAF ¶¶ 83-85.)

           64. Over the course of the following two (2) days, Ms. Spaeth left work early

and did not complete her full shifts, departing on those days as follows:

    Date                   Punch In     Punch         Total Time Missed

                                        Out

    December 18, 2014 12:47 pm          3:19 pm       Departed 2 hours 11 minutes

                                                      early

    December 19, 2014 12:47 pm          3:18 pm       Departed 2 hours 12 minutes
                                                      early

(Spude Decl. at Ex. I.)


       EEOC’s Response: Not disputed that Spaeth left work early on December 18th

       and 19th, 2014. EEOC’s expert, Dr. David Smith concluded that the disruption

       of Ms. Spaeth’s routine resulted in the rapid decline in functioning

       demonstrated by Spaeth’s attendance following the schedule change. (EEOC’s

       SAF ¶¶ 83-85.)

           65. On December 22, 2014, Ms. Stern issued to Ms. Spaeth a First Written

Coaching (Stern Dep. at p. 28; Stern Decl. at ¶ 8, Ex. B; Spude Decl. at ¶ 53, Ex. X.) The



                                            38

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 38 of 84 Document 105
“Observations of Associate’s Behavior and/or Performance” section of the Coaching

provided that:

           On 12/17/2[01]4 a discussion was held with Marlo about her
           attendance. She has been scheduled to work from 1:00pm to 5:30pm
           however she has been clocking out around 3:00 pm. It was expressed
           clearly to her that she is expected to work her scheduled shifts. She
           was scheduled to work on 12/18 and 12/19 for the shifts of 1:00pm to
           5:30pm, yet both days she left around 3:00pm again.

and the “Impact of Associate’s Behavior” section of this Coaching provided that:

           When Marlo does not work her scheduled shifts there is a lack of
           customer service as well as completing her tasks. This results in fellow
           associates having to finish her tasks, and possible loss of customer sales.
(Id.)

        EEOC’s Response: Disputed that Spaeth left work “around 3 pm” or had been

        “clocking out around 3 pm,” when the evidence shows Spaeth left much closer

        to 3:30 pm. (See Def.’s PFOF ¶ 64; EEOC’s Resp. Def.’s PFOF ¶ 65.) EEOC’s

        expert, Dr. David Smith concluded that, because of Spaeth’s Down syndrome,

        the disruption of Ms. Spaeth’s 12 pm to 4 pm routine resulted in the decline in

        functioning demonstrated by Spaeth’s attendance following the schedule

        change. (EEOC’s SAF ¶¶ 83-85.)

           66. In issuing Ms. Spaeth her First Written Coaching, Ms. Stern read the

observations, impact, behavior, and next level sections to Ms. Spaeth. (Stern Dep. at p. 34.)

        EEOC’s Response: Not disputed that Ms. Stern may have read the document

        described to Spaeth; but disputed that Spaeth understood what she was read.

        (See EEOC’s SAF ¶¶ 38, 51) (Spaeth did not understand the disciplinary

        actions or termination.)

                                             39

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 39 of 84 Document 105
           67. After receiving this First Written Coaching, and on the same day of this

Coaching (December 22, 2014), Ms. Spaeth left work at 4:34 pm prior to the end of her

scheduled shift. (Stern Decl. at ¶ 9; Spude Decl. at Ex. I.)

       EEOC’s Response: Disputed that Spaeth understood the Coaching. (See

       EEOC’s SAF ¶¶ 38, 51) (Spaeth did not understand the disciplinary actions or

       termination.)

           68. She also left early on the following days over the course of the next few

weeks:

    Date                    Punch In     Punch         Total Time Missed

                                         Out

    January 5, 2015         12:49 pm     4:03 pm       Departed 1 hour 27 minutes

                                                       early

    January 9, 2015         12:48 pm     5:13 pm       Departed 17 minutes early


(Spude Decl. at Ex. I.)

       EEOC’s Response: Not disputed.

           69. On January 13, 2015, Ms. Stern discussed with Ms. Spaeth her continued

early departures. (Stern Dep. at pp. 77-78; Stern Decl. at ¶ 7, Ex. A.)

       EEOC’s Response: Not disputed, but incomplete. Stern also testified that

       Spaeth asked for her old schedule back every time Stern spoke to Spaeth about

       her attendance. (Vance Decl., ¶ 11, Ex. 10 Stern Dep. pp. 77:6-79:8.) Therefore,




                                             40

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 40 of 84 Document 105
Stern admits to ignoring multiple requests for accommodation from Spaeth, a

person with a known disability:

      78:7 Q     And let's see. In the middle I see that it says,

      78:8      "She wanted to know why she can't just work noon to

      78:9      4, like she used to."

      78:10             Do you see where I'm reading?

      78:11 A    Yes.

      78:12 Q     What do you recall Marlo saying that prompted you to

      78:13      write that?

      78:14 A     That she just wished she could work noon to 4, like

      78:15      she used to.

      78:16 Q     And when did Marlo say that to you?

      78:17 A     Whenever I would talk to her about her attendance.

      78:18 Q     How often was that in this December 2014 to January

      78:19      2015 time frame?

      78:20 A     I'm not sure how many times. I mean we documented

      78:21      the coaching and when we talked to her on

      78:22      December 17th.

      78:23 Q     So is it fair to say that more than three times

      78:24      Marlo said something to the effect of wanting to know

      78:25      why she just -- or, can't just work noon to 4, like

      79:1      she used to?

                                    41

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 41 of 84 Document 105
             79:2 A     Possibly, yes.

             79:3 Q     Do you think it would be more than three times that

             79:4      she would have expressed a sentiment like that to

             79:5      you?

             79:6 A     I don't remember. I don't know how many times. I

             79:7      know it was whenever I talked to her about

             79:8      attendance.

             (Id., Stern Deposition, 78:7-79:8.)

          70. In a January 13, 2015 email from Ms. Stern to other managers at the

Manitowoc Store, Ms. Stern wrote in part:

          On December 22, 2014 I gave Marlo S. a first coaching for attendance. .
          . . At that time I again went over the importance of having her work her
          scheduled shifts several times to ensure she understood. Since then she
          has been leaving early still. So today Robin [Castro] and I talked to her
          again. When I asked her why she was still leaving early she said she was
          afraid she would miss the bus, even though it runs until 8pm. She wanted
          to know why she can't just work noon to 4 like she used to. She does
          understand what shifts she is scheduled and that she is expected to work
          the full shifts. We explained to her that these are the shifts that are
          generated due to customer traffic and that is when we need her here. We
          also explained that if she cannot work these hours we will have to give
          them to someone that can, and that if she continues to not work her
          complete shifts that it will lead to subsequent coachings and potentially
          termination. . . . She did repeat back to us what we talked to her about so
          she does understand. A while later out on the salesfloor she apologized to
          me and said that she was wrong and she knows that she has to wok what
          she is scheduled.

(Stern Dep. at pp. 77-78; Stern Decl. at ¶ 7, Ex. A.) This email was drafted and sent on

January 13, 2015, and summarizes Ms. Stern’s interactions with Ms. Spaeth and Ms. Castro



                                            42

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 42 of 84 Document 105
on that day concerning attendance-related items relating to Ms. Spaeth. (Stern Decl. at ¶

7.)

        EEOC’s Response: Not disputed. Indeed, this email also documents Spaeth’s

        requests for reasonable accommodation, which were ignored, as well as how

        Walmart could have found another associate to work from 4 pm to 5:30 pm

        without any hardship.

             71. After the conversation referenced above in the preceding paragraph, Ms.

Spaeth left early on the following days:

      Date                  Punch In       Punch     Total Time Missed

                                           Out

      January 13, 2015      12:46 pm       5:19 pm   Departed 11 minutes early

      January 19, 2015      12:53 pm       5:15 pm   Departed 15 minutes early)

      January 23, 2015      12:51 pm       4:47 pm   Departed 43 minutes early

      January 30, 2015      12:50 pm       5:14 pm   Departed 16 minutes early

      February 3, 2015      12:47 pm       5:18 pm   Departed 12 minutes early

      February 13, 2015     11:48 am       3:48 pm   Departed 1 hour 42 minutes

                                                     early


(Spude Decl. at Ex. I.)

        EEOC’s Response: Not disputed.




                                              43

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 43 of 84 Document 105
           72. In addition to these incomplete shifts, Ms. Spaeth was also a no call/no show

on February 24, 2015 and March 13, 2015. (Spude Decl. at ¶ 52; Ex. I.) Both of these

absences are considered full day absences. (Id. at ¶ 52.)

        EEOC’s Response: Not disputed.

           73. On March 18, 2015, Ms. Stern issued to Ms. Spaeth a Second Written

Coaching. (Stern Dep. at p. 29; Stern Decl. at ¶ 10, Ex. C; Spude Decl. at ¶ 53, Ex. X.) The

“Observations of Associate’s Behavior and/or Performance” section of the Coaching

provided that:

        Marlo [Spaeth] was scheduled to work from 13:00 to 17:30 on 2/24/2015,
        and on 3/13/2015. She did not come in to work nor did she call in, so this is
        considered by policy to be a non call/ no show absence occurrence. She has
        also left before the end of her scheduled shift on eight days between
        1/05/2015 and 02/13/2015.

and the “Impact of Associate Behavior” section of the Coaching provided that:

        When Marlo is not here the zoning standards of the housewares and
        domestics departments does not reflect a positive presentation, which can
        lead to an unsatisfactory shopping experience for the customer and may
        result in potential lost sales. Her share of the workload must be done by other
        associates in addition to their own tasks.

(Id.)

        EEOC’s Response: Disputed that Spaeth understood the Coaching. (See

        EEOC’s SAF ¶¶ 38, 51) (Spaeth did not understand the disciplinary actions or

        termination.)

           74. Ms. Stern read all of the information to Ms. Spaeth that Ms. Stern had typed

on this Second Writing Coaching. (Stern Dep. at p. 30.)



                                              44

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 44 of 84 Document 105
       EEOC’s Response: Not disputed that Ms. Stern read the Second Written

       Coaching to Spaeth. But disputed that Spaeth understood the Coaching. (See

       EEOC’s SAF ¶¶ 38, 51) (Spaeth did not understand the disciplinary actions or

       termination.)

          75. In response, Ms. Spaeth said that she would check her schedule and make

sure she would be to work on time. (Stern Dep. at p. 30.)

       EEOC’s Response: Not disputed that Ms. Spaeth would have been able

       to repeat after Stern that she would check her schedule every day. But

       disputed that Spaeth understood the Coaching. (See EEOC’s SAF ¶¶ 38,

       51) (Spaeth did not understand the disciplinary actions or termination.)

          76. Ms. Spaeth typed the words "I will check my schedule every day" into the

Second Written Coaching. (Stern Dep. at p. 33.) Ms. Stevenson testified that Ms. Spaeth

has the capacity to understand these words. (Stevenson Dep. at pp. 221-222.)

       EEOC’s Response: Not disputed.

          77. With both Ms. Spaeth’s First Written Warning and her Second Written

Warning, Ms. Spaeth was advised that additional attendance issues could result in further

disciplinary action up to and including termination. (Stern Dep. at Ex. 20; Stern Decl. at ¶¶

8, 10, Exs. B, C.)

       EEOC’s Response: Not disputed.




                                             45

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 45 of 84 Document 105
          78. Following the issuance of her Second Written Coaching, Ms. Spaeth

continued to have attendance issues and accrued an additional 16 interrupted shifts and 2

additional no call/no shows on June 29 and June 30, 2015. (Spude Decl. at ¶ 54; Ex. I.)

       EEOC’s Response: Not disputed as to the attendance violations attributed to

       Spaeth. However, there is a dispute in the record that the June 29 and June 30,

       2015 absences were true “no call/no shows.” In October 23, 2015, Ms.

       Stevenson reported to the Civil Rights Division of the Department of Justice,

       “During our conversation, I learned that Marlo had left work early on some

       days and did not show for work on two days. Knowing that this was not Marlo’s

       style, I continued to question Julie and later Marlo. I learned that Marlo

       received her weekly schedule from Karen, who printed it out for her. She was

       told by Karen not come in on the two days in question.” (Vance Decl., ¶ 31, Ex.

       30 DOJ Complaint Narrative EEOC00099.)

          79. On July 10, 2015, Walmart terminated Ms. Spaeth for excessive

absenteeism. (Stern Dep. at p. 50; Stern Decl. at ¶ 11; Spude Decl. at ¶¶ 5, 55; Dkt #1 at ¶

20; Popp Decl. at ¶ 6; Becker Decl. at ¶ 8.)

       EEOC’s Response: Not disputed that Walmart told Ms. Spaeth it was firing

       her for absenteeism. Though EEOC disputes that Walmart’s intention was to

       enforce its attendance policy rather than to target Spaeth and discriminate

       against an employee who required a reasonable accommodation. (See Vance

       Decl., ¶ 31. Ex. 30 DOJ Complaint Narrative EEOC000099.)



                                               46

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 46 of 84 Document 105
           80. Between January 13, 2015 and July 8, 2015, Ms. Spaeth accumulated 17

attendance occurrences. (Spude Decl. at ¶ 56; Ex. I.) The date of each occurrence was as

follows:

       Dates and Types of Attendance      Occurrences
       Violations

       7/8/15 – Left Early                1 occurrence
       7/7/15 – Left Early
       7/3/15 – Left Early
       7/1/15 – Left Early                1 occurrence
       6/26/15 – Left Early
       6/24/15 – Left Early
       6/30/15 – No Call/No Show          1 occurrence
       6/29/15 – No Call/No Show          1 occurrence
       6/12/15 – Left Early               1 occurrence
       6/5/15 – Left Early
       6/2/15 – Left Early
       6/1/15 – Left Early                1 occurrence
       5/29/15 – Left Early
       5/22/15 – Left Early
       5/20/15 – Left Early               1 occurrence
       5/19/15 – Left Early
       5/13/15 – Left Early
       5/5/15 – Left Early                1 occurrence
       5/4/15 – Left Early
       5/1/15 – Left Early
       4/29/15– Left Early                1 occurrence
       4/28/15 – Left Early
       4/27/15 – Left Early
       4/22/15 – Left Early               1 occurrence
       4/20/15 – Left Early
       4/17/15 – Left Early
       4/15/15 – Left Early               1 occurrence
       4/14/15 – Left Early
       4/13/15 – Left Early
       4/10/15 – Left Early               1 occurrence
       4/8/15 – Left Early
       4/7/15 – Left Early
       4/6/15 – Left Early                1 occurrence

                                          47

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 47 of 84 Document 105
         4/3/15 – Left Early
         4/1/15 – Left Early
         3/13/15 – No Call/No Show           1 occurrence
         2/24/15 – No Call/No Show           1 occurrence
         2/13/15 – Left Early                1 occurrence
         2/3/15 – Left Early
         1/30/15 – Left Early
         1/23/15 – Left Early                1 occurrence
         1/19/15 – Left Early
         1/13/15 – Left Early

         TOTAL                               17 Occurrences


(Id. at Ex. I.)

        EEOC’s Response: Not disputed.

            81. Walmart policy at the time called for termination after seven (7) attendance

occurrences. (Spude Decl. at ¶ 56; Ex. F.)

        EEOC’s Response: Disputed. While Walmart’s written attendance policy may

        have called for termination after 7 occurrences, the attendance policy which

        was actually in effect at Walmart was much more lenient. (See EEOC’s SAF ¶¶

        18-22.)

    H. THE DECISION TO NOT REVERSE MS. SPAETH’S TERMINATION AND REINSTATE HER
       EMPLOYMENT WITHOUT HER REAPPLYING

            82. Following Ms. Spaeth's termination, Ms. Stevenson requested a meeting

with Walmart to discuss Ms. Spaeth being reinstated into her position with Walmart. (Stern

Dep. at p. 56; Stern Decl. at ¶ 12.) Ms. Stevenson represented at around this time that she

was Ms. Spaeth’s legal guardian. (Stern Decl. at ¶ 12.)

        EEOC’s Response: Not disputed. (See EEOC’s Resp. Def.’s PFOF, ¶ 4.)

                                             48

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 48 of 84 Document 105
          83. Walmart agreed to the meeting Ms. Stevenson requested, and on July 16,

2015, that meeting was held. (Castro Dep. at pp. 116-117; Popp Dep. at pp. 81-82; Popp

Decl. at ¶ 7; Spude Decl. at ¶ 63; Castro Decl. at ¶ 5.) In attendance were Ms. Castro, Ms.

Popp, Ms. Becker, Ms. Stevenson, Sandra Barnes (Ms. Spaeth’s mother) and Ms. Spaeth.

(Castro Dep. at pp. 116-117; Popp Dep. at pp. 81-82; Popp Decl. at ¶ 7; Castro Decl. at ¶

5.)

       EEOC’s Response: Not disputed.

          84. During the referenced July 16, 2015 meeting, Ms. Stevenson said that

Walmart should have changed Ms. Spaeth's hours to what she "wanted" under the ADA.

(Castro Dep. at pp. 118-119.) Ms. Stevenson also indicated that she believed Ms. Spaeth

was being targeted by Ms. Stern because of her medical condition. (Popp Decl. at ¶ 8.)

       EEOC’s Response: Not disputed. (See EEOC’s SAF ¶¶ 39-43, 45, 46, 62-73.)

          85. During this meeting, Ms. Stevenson demanded that Ms. Spaeth be

reemployed and indicated that if Ms. Spaeth was not reemployed and given the schedule

she “wanted” she would bring a lawsuit against Walmart under the ADA. (Castro Dep. at

p. 119; Becker Dep. at p. 169; Castro Decl. at ¶ 5; Popp Decl. at ¶ 8.)

       EEOC’s Response: Not disputed. (See EEOC’s SAF ¶¶ 39-43, 45, 46, 62-73.)

          86. After a termination, there are generally two ways an Associate can be

reemployed at Walmart pursuant to written Walmart policy – rehire or reinstatement.

(Spude Decl. at ¶ 57, 58, Ex. Y.)

       EEOC’s Response: Not disputed.



                                             49

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 49 of 84 Document 105
          87. Under Walmart policy, if Associates want to be rehired after termination,

they must ordinarily reapply through a written application process. (Spude Decl. at ¶ 59,

Ex. Y.) They must wait 30 days before being able to reapply. (Id.)

       EEOC’s Response: Not disputed.

          88. If they do not reapply, they can have their employment restored through

Walmart’s reinstatement process, which requires review and approval by management. (Id.

at ¶ 60.) Reinstatement is not a right, guarantee or mere formality, and it does not occur

unless there is substantial ground for reversing a termination decision, such as but not

limited to error or misapplication of policy. (Id.)

       EEOC’s Response: Not disputed.

          89. Reinstatement does not occur often and, during the period of January 1, 2014

through December 1, 2018, there has not been a single Associate (disabled or not) who has

been reinstated at the Manitowoc after being discharged for attendance violations at the

Manitowoc Store. (Id. at ¶ 61.)

       EEOC’s Response: Not disputed; however, at least one associate has been

       reinstated after being terminated for attendance. (EEOC’s SAF ¶ 58.)

       Moreover, at least eight other associates were rehired after being terminated

       for attendance violations. (EEOC’s SAF ¶ 48.) Yet, Walmart told Spaeth that

       she would not be rehired. (EEOC’s SAF ¶ 49.)

          90. Ms. Stevenson, Ms. Spaeth and Ms. Barnes were informed during the July

16, 2015, meeting with members of Walmart management that Ms. Spaeth could reapply

for a position at Walmart. (Popp Decl. at ¶ 9; Castro Decl. at ¶ 6.)

                                              50

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 50 of 84 Document 105
EEOC’s Response: Disputed. Ms. Stevenson testified that her take away from

the post-termination meeting was that the managers had to check with their

superiors and then get back to Ms. Stevenson with an answer regarding

whether Marlo could go back to work at Walmart. She testified:

   277:13    I want to direct your attention to the managers

   277:14     meeting you testified about. What was the end

   277:15     result of that meeting?

   277:16 A That they were going to get back to me.

   277:17 Q About what?

   277:18 A If they could make the -- At that time I knew the

   277:19     word "reasonable accommodation" of restoring

   277:20     Marlo's work shifts to noon to 4 because, in fact,

   277:21     they had created the problem itself of switching

   277:22     her to 1 to 5 and 1 to 5:30, and it seemed pretty

   277:23     simple to me that they would just switch it back,

   277:24     but the end result was that they would get back to

   277:25     me. That was all. We didn't have to do anything.

   278:1     We didn't have to -- That was it. That was all we

   278:2     needed to do.

   278:3 Q    Did they give you any information that would

   278:4     explain why they couldn't do that right then and

   278:5     there?

                                   51

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 51 of 84 Document 105
          278:6 A No. I was actually surprised they couldn't. I --

          278:7     No.

          278:8 Q Were you -- Did they give you any information that

          278:9     there were certain steps they were going --

          278:10      somebody in the room was going to take?

          278:11 A I remember Karen having to talk with regional. I

          278:12      remember the word "regional."

          278:13 Q     Did you have any homework or takeaway

          278:14      responsibilities walking out of that meeting that

          278:15      you were going to do?

          278:16 A Not that I recall, no.

          (Vance Dec., ¶ 12, Ex. 11, Stevenson Deposition, 277:13-278:16.)

          91. As of at least the end of 2018, Ms. Spaeth had not reapplied for employment

at Walmart since her discharge. (Spude Decl. at ¶ 62.)

       EEOC’s Response: Not disputed. Ms. Spaeth was personally informed by

       Robin Castro in September 2015 that she would not be rehired. (EEOC SAF ¶

       49.) Filling out an application for a position after you were told you will not be

       rehired violates common sense.

          92. Walmart considered Ms. Stevenson’s above-referenced July 16, 2015

demand/request that Ms. Spaeth be reemployed as a request for reinstatement. (Id. at ¶¶ 63,

64.)



                                            52

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 52 of 84 Document 105
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 53 of 84 Document 105
Spaeth should be reinstated under Walmart’s reinstatement policy. (Abitz Dep. at p. 77;

Abitz Decl. at ¶ 7; Spude Decl. at ¶ 66)

       EEOC’s Response: Disputed. (See EEOC’s Resp. Def.’s PFOF ¶¶ 92, 94.)

          96. After reviewing matters, Walmart concluded that Ms. Spaeth’s discharge was

based on objective and verifiable policy violations, and it resultantly declined to reverse its

termination decision and reinstate Ms. Spaeth into her former job. (Spude Decl. at ¶ 67;

Abitz Dep. at p. 85; Abitz Decl. at ¶ 8.) The investigation confirmed for Walmart that Ms.

Spaeth had accumulated 17 attendance violations prior to her discharge, and that she should

have been discharged at 7 occurrences. (Spude Decl. at ¶ 67; Abitz Decl. at ¶ 9.)

       EEOC’s Response: EEOC objects to the multiple facts presented in this one

       proposed finding of fact as it puts the number of statements of fact proposed

       by Defendant over the 150 fact limit of Civil L.R. 56 (b)(1)(c)(ii). Subject to the

       objection, EEOC does not dispute that Walmart, incorrectly, reached the

       conclusions described in Paragraph 96 after investigating Stevenson’s

       discrimination complaint and request for accommodation. However, EEOC

       disputes that the attendance policy set forth in Walmart’s written attendance

       policy is actually in force at Walmart. (EEOC’s SAF ¶¶ 20-22.)

          97. On or about September 22, 2015, Walmart communicated to Ms. Spaeth its

decision to not reemploy her as had been requested. (Castro Decl. at ¶ 8; Abitz Dep. at p.

74; Spude Decl. at ¶ 68.)

       EEOC’s Response: Not disputed that Ms. Castro called Spaeth on or about

       September 22, 2015. Disputed as to the wording of Ms. Castro’ communication.

                                              54

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 54 of 84 Document 105
       Ms. Castro testified that she told Ms. Spaeth that Walmart would not “rehire”

       her. (EEOC SAF ¶ 49.) But, what had been requested of Walmart, was that it

       contact Ms. Stevenson and communicate with her regarding Ms. Spaeth

       returning to Walmart. (Vance Decl., ¶ 12. Ex. 11 Stevenson Deposition 277:13

       – 278:16.) However, Walmart cut off communication with Spaeth’s relatives.

       (EEOC SAF ¶ 73.)

          98. Walmart did not perceive Ms. Stevenson's July 16, 2015, threat of litigation

as an accommodation request or an application for reemployment. (Spude Decl. at ¶ 69;

30(b)(6) Dep. at p. 43; Castro Dep. at pp. 123-124.)

       EEOC’s Response: Not disputed.

          99. During Ms. Spaeth’s employment, Walmart was not aware of any reasonable

accommodation that had been requested by Ms. Spaeth or anyone acting on her behalf, and

was not aware that Ms. Spaeth might be in need of reasonable accommodation. (Rule

30(b)(6) Dep. at p. 43; Spude Decl. at ¶ 70.)

       EEOC’s Response: Disputed. (See EEOC’s SAF ¶¶ 29, 30, 34, 40, 41, 42, 43.)

          100.       The decision not to reinstate Ms. Spaeth's employment as if she had

not been terminated did not impact her eligibility for rehire by Walmart. (Spude Decl. at ¶

71.)

       EEOC’s Response: Not disputed. However, Ms. Spaeth’s eligibility for rehire

       was effectively revoked by Walmart when Ms. Castro informed Spaeth that

       Walmart would not rehire her. (EEOC SAF ¶ 49.)



                                            55

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 55 of 84 Document 105
           101.     Ms. Spaeth is listed as eligible for rehire in Walmart’s system and in

personnel records. (Spude Decl. at ¶ 72, Ex. Z.)

        EEOC’s Response: This fact is not material given that Ms. Castro told Ms.

        Spaeth that she would not be rehired by Walmart. (EEOC SAF ¶ 49.)

   I. VARYING EXPLANATIONS GIVEN REGARDING MS. SPAETH INABILITY OR REFUSAL
      TO WORK FULL SHIFTS
         102.    Ms. Stevenson alleged during her deposition that prior to Ms. Spaeth’s

discharge she called Ms. Becker and advised that Ms. Spaeth was unable to work her new

shift because of her Down Syndrome.        (Stevenson Dep. at pp. 167, 169-170.) Ms.

Stevenson does not have a record of this, or any documentation to support this. (Id. at p.

169.)

        EEOC’s Response: Not disputed.

           103.     Walmart has no record of Ms. Stevenson calling Ms. Becker as Ms.

Stevenson alleges in her deposition, and Ms. Becker denied speaking with Ms. Stevenson

prior to Ms. Spaeth’s discharge. (Becker Dep. at pp. 182-183; Becker Decl. at ¶ 9; Spude

Decl. at ¶ 73.)

        EEOC’s Response: Not disputed that Walmart denies receiving a call from Ms.

        Stevenson. Yet Ms. Stevenson did testify that she called Ms. Becker prior to

        Spaeth’s termination to request an accommodation. (See EEOC’s SAF ¶ 30.)

        This is a genuine dispute of material fact which precludes summary judgment.

           104.     During the time Ms. Spaeth worked under the supervision of Ms.

Stern, Ms. Popp, and Ms. Becker. Ms. Spaeth did not indicate to Ms. Stern or Ms. Popp or



                                           56

        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 56 of 84 Document 105
Ms. Becker that her absences and incomplete shifts were related to any medical condition

she may have had. (Stern Decl. at ¶ 13; Popp Decl. at ¶ 10; Becker Decl. at ¶ 10.)

       EEOC’s Response: Disputed. Spaeth asked for an accommodation of returning

       to her old schedule. (EEOC’s SAF ¶ 34.) There were no magic words or medical

       documentation required since Spaeth has a known, easily observable,

       disability. (EEOC’s SAF ¶¶ 62-71.)

          105.       Ms. Stern, Ms. Popp, and Ms. Becker did not believe that Ms. Spaeth’s

absences and incomplete shifts were related to Ms. Spaeth’s Down Syndrome, or any other

medical condition Ms. Spaeth may have had. (Stern Dep. at p. 84; Stern Decl. at ¶ 14; Popp

Decl. at ¶ 11; Becker Decl. at ¶ 11.)

       EEOC’s Response: EEOC’s objects to the multiple facts presented in this one

       proposed finding of fact as it puts the number of statements of fact proposed

       by Defendant over the 150 fact limit of Civil L.R. 56 (b)(1)(c)(ii). Subject to the

       objection, this “fact” is disputed. Ms. Stern and Ms. Becker believed Marlo’s

       attendance issues could be related to a medical condition, as evidenced by Ms.

       Stern’s testimony that she and Ms. Becker searched Marlo’s personnel file for

       information about medical restrictions. (Vance Decl., ¶ 11, Ex. 10 Stern

       Deposition, 84:9-84:21.) Moreover, Ms. Stern, Ms. Popp, and Ms. Becker were

       all aware that Ms. Spaeth had Down syndrome and had asked for a schedule

       change, yet no one initiated the interactive process.




                                            57

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 57 of 84 Document 105
           106.     When Ms. Popp saw Ms. Spaeth at the time clock leaving early and

requested an explanation, Ms. Spaeth would respond that she just wanted to leave. (Popp

Dep. at p. 64.)

       EEOC’s Response: Disputed as incomplete. Ms. Popp’s testimony included the

       statement that Ms. Spaeth said she wanted to leave, to which Popp responded,

       “Okay,” after which Marlo left. (EEOC’s SAF, ¶ 76.) Ms. Spaeth also testified

       that she left early, with manager approval, because there was “not much work.”

       (EEOC’s SAF, ¶ 19.)

           107.     Ms. Spaeth also told Ms. Castro that she was leaving early because

she was too hot or afraid that she would miss the bus. (Castro Dep. at p. 86, 158; Castro

Decl. at ¶ 9.)

       EEOC’s Response: Not disputed that Ms. Spaeth told Ms. Castro that she was

       too hot and afraid to miss the bus. However, disputed that these are the only

       reasons Ms. Spaeth left early. Ms. Spaeth also testified that she left early, with

       manager approval, because there was “not much work.”

       (EEOC’s SAF, ¶ 19.)

           108.     A bus Ms. Spaeth used to leave Walmart at the end of her shift ran

every one-half hour until 7:45 pm. (Spaeth Dep. at p. 36; Declaration of Tracy Tompkins

at ¶ 2, Ex. A.)

       EEOC’s Response: Disputed. Barbara Barnes testified that she and Ms. Spaeth

       catch the bus at the bus stop across the street from their apartment on North

       Eighth Street. (Vance Decl. ¶ 33, Ex. 32 Barnes Deposition, 8:10-8:19; 39:19-

                                           58

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 58 of 84 Document 105
      40:16). According to the bus schedule at Exhibit A to the Declaration of Tracy

      Tompkins, ECF No. 98-1, p. 4 of 4, the Route 3 bus that stops at Walmart runs

      every half an hour until 5:45 pm, but thereafter runs only every hour. Further

      according to the same bus schedule exhibited by Defendant, that 5:45 pm bus

      arrives to the Transfer Center at 6:30 pm, where Ms. Spaeth would need to wait

      an extra half-hour for the last Route 2 bus which leaves at 7 pm to take her to

      her home near Reed Ave and North Eighth Street. Because the Route 2 bus only

      runs once per hour after 5:30 p.m., the commute time for Ms. Spaeth is

      substantially lengthened unless her commute begins within the timeframe

      when the buses run every half hour rather than the timeframe beginning at

      5:30 pm, when the buses runs only once per hour. (ECF No. 98-1, pg. 4.)

          109.      Ms. Spaeth informed Training Coordinator Debbie Moss that she was

going to clock out early because she was too tired. (Moss Dep. at p. 21, 29-30.)

          EEOC’s Response: Not disputed.

          110.      Ms. Spaeth left early because she wanted to go home early to have

supper. Her sister was unhappy that she was coming home late for supper, and she did not

want to work later than 4:00 pm. (Spaeth Dep. at pp. 28, 36-37, 97-98.)

      EEOC’s Response: EEOC objects to the multiple facts presented in this one

      proposed finding of fact as it puts the number of statements of fact proposed

      by Defendant over the 150 fact limit of Civil L.R. 56 (b)(1)(c)(ii). Subject to the

      objection, EEOC disputes that Ms. Spaeth left early because of unhappiness

      about a late supper. When asked specifically, “So is the reason that you wanted

                                            59

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 59 of 84 Document 105
       to leave work by 4 so that you could be home in time for supper with Barb so

       that she wouldn’t get mad at you?” Ms. Spaeth answered, “No.” (Vance Decl.,

       ¶ 9, Ex. 8, Spaeth Deposition 100:17 – 101:14.) Even if Ms. Spaeth and Ms.

       Barnes were unhappy about a late supper, this fact is not material because

       Walmart was on notice that Ms. Spaeth would get sick if she missed supper.

       (Id., ¶ 23, Ex. 22, Stern December 17, 2014 Email.) Ms. Spaeth also cited

       concerns about missing the bus. It was common knowledge at Walmart that

       Spaeth is unable to drive due to her disability. (EEOC SAF ¶ 13.) Ms. Spaeth

       also testified that when there was not much work anymore, her Manager Karen

       and her Manager Brett told her to go home early. (EEOC SAF ¶ 19.)

          111.        Barbara Barnes (one of Ms. Spaeth’s sisters) questioned Ms. Spaeth

about why she was late to return from work and was unhappy with the schedule change

because Ms. Barnes was the one making supper. (Barnes Dep. at pp. 24, 55-57; Spaeth

Dep. p. 17.) Ms. Barnes did not want supper to be burned on the stove. (Barnes Dep. at pp.

55-57.)

       EEOC’s Response: Not disputed. This fact is not material. Moreover, EEOC

       objects to the multiple facts presented in this one proposed finding of fact as

       it puts the number of statements of fact proposed by Defendant over the 150

       limit of Civil L.R. 56 (b)(1)(c)(ii).

          112.       Ms. Stern and Ms. Becker checked Ms. Spaeth's medical file and

confirmed that there was no documented need for Ms. Spaeth to eat at a specific time.

(Stern Dep. at pp. 84-85.)
                                               60

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 60 of 84 Document 105
      EEOC’s Response: Not disputed.

          113.       Ms. Spaeth was informed by Ms. Stern that she needed to have

medical documentation that she would get sick if she did not eat supper on time and she

would then be allowed to take her break at that time so that she could eat. (Stern Dep. at

pp. 137-139, 156-157.) Ms. Spaeth did not provide any such medical documentation.

(Spude Decl. at ¶ 74.)

      EEOC’s Response: EEOC objects to the multiple facts presented in this one

      proposed finding of fact as it puts the number of statements of fact proposed

      by Defendant over the 150 limit of Civil L.R. 56 (b)(1)(c)(ii). Subject to the

      objection, EEOC disputes this proposed fact in part. Not disputed that Ms.

      Stern testified as described in Proposed Fact No. 113 or that Ms. Spaeth did

      not provide medical documentation to Ms. Stern. However, EEOC disputes

      that medical documentation was actually requested or required from Ms.

      Spaeth. Julia Stern’s contemporaneously written email does not include any

      mention that she asked Marlo Spaeth directly for medical information. (Vance

      Decl., ¶ 23, Ex. 22, Stern December 17, 2014 Email.) Moreover, Walmart’s

      policy indicates that medical documentation is not required where an associate

      has a known or obvious disability. (EEOC SAF ¶¶ 69, 70.) Julia Stern’s search

      for medical documentation in Ms. Spaeth’s file is evidence that she understood

      that Ms. Spaeth was requesting a disability accommodation. Stern testified that

      she knew Ms. Spaeth had Down syndrome. (EEOC SAF ¶ 3.) Walmart’s policy

      required Ms. Stern to provide Ms. Spaeth an Accommodation Service Center

                                           61

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 61 of 84 Document 105
       packet “as soon as possible, and in no event more than two days after the

       request.” (Vance Decl., ¶ 17, Ex. 16, Accommodation Management Guidelines

       at D000985.) No one at Walmart ever gave Marlo Spaeth or her guardian an

       accommodation request packet. (EEOC SAF ¶¶ 32, 43, 44.) Karen Becker

       testified that she regretted not giving Spaeth or her guardians an

       accommodation request packet. (EEOC SAF ¶ 87.)

          114.       No medical professional has attributed Ms. Spaeth feeling "hot" when

she worked late to her Down Syndrome and no doctor has ever said that Ms. Spaeth needs

to eat at a certain time (Stevenson Dep. at pp. 218-219, 245.)

       EEOC’s Response: Disputed in part. It is not disputed that Ms. Spaeth did

       not seek medical care in connection with feeling “hot” when she worked

       late. However, it is disputed that “no doctor has ever said that Ms. Spaeth

       needs to eat at a certain time.” EEOC’s expert, Dr. David Smith, opined

       about the need for routine with Marlo Spaeth and other individuals with

       Down syndrome, which would include having meals at the same time every

       day. (EEOC SAF ¶ 83.) Moreover, Ms. Stevenson testified that Ms. Spaeth

       was stressed by the schedule change because of Down syndrome and that the

       sensation of heat comes from the stress. (Vance Decl., ¶ 12, Ex. 11, Stevenson

       Deposition 218:10 – 218:17.)

          115.       According to Ms. Stevenson, it is possible that Ms. Spaeth understood

her new hours and just did not want to work them. (Stevenson Dep. at p. 234.)



                                            62

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 62 of 84 Document 105
EEOC’s Response: Disputed. Ms. Stevenson explicitly testified that she did

not believe “it was possible that Ms. Spaeth understood her new hours and

just did not want to work them.” (Vance Decl., ¶ 12, Ex. 11, Stevenson

Deposition, pp. 234:9-234:15.) Ms. Stevenson merely conceded to

Walmart’s counsel’s prodding regarding whether it is “a possible

explanation” that Marlo “didn’t want to work those hours and refused to do

it.” (Id.) The relevant testimony is provided below with context:

      233:22 Q    Well, you made reference to seeing an e-mail that

      233:23     evidenced that Ms. Stern had knowledge that Marlo

      233:24     did not understand the coachings. And my question

      233:25     simply is, what in this e-mail is -- are facts that

      234:1     indicate that Ms. Stern knew that Marlo didn't

      234:2     understand what was being communicated to her?

      234:3 A    She's saying right here that she told her that she

      234:4     had to work those hours and then reported that she

      234:5     didn't work those hours. So to say she understood

      234:6     is ludicrous while she's acting -- where action

      234:7     shows that she didn't understand. And she's

      234:8     acknowledging those actions.

      234:9 Q    Well, isn't one possibility that Marlo understood


                                    63

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 63 of 84 Document 105
             234:10       what she was supposed to do and just didn't do it?

             234:11 A      Not in Marlo's case.

             234:12 Q      Well, but that is a possible explanation. Right?

             234:13       That she didn't want to work those hours and

             234:14       refused to do it.

             234:15 A      That's a possible explanation.

      (Vance Decl., ¶ 12, Ex. 11, Stevenson Deposition 233:22-234:15) (emphasis

      added).

          116.        Prior to Ms. Spaeth's termination, Ms. Stevenson had experiences

with Ms. Spaeth not being forthcoming with information. (Stevenson Dep. at pp. 237-238.)

      EEOC’s Response:

      Disputed as misconstruing Ms. Stevenson’s testimony. Ms. Stevenson did not

      testify that she had “experiences with Ms. Spaeth not being forthcoming with

      information.” Ms. Stevenson testified that she had one experience where Marlo

      was not forthcoming about the fact that she had stopped taking a daily walk

      because “Marlo is a peacekeeper.” However, Ms. Stevenson ended her response

      with a summation that Marlo is “pretty forthcoming.” The relevant deposition

      testimony is included below:

             237:9 Q      Prior to Marlo's termination, had you had any

             237:10       experience with Marlo not being forthcoming with

             237:11       information?

                                              64

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 64 of 84 Document 105
      237:12 A Yeah -- Yes.

      237:13 Q    In what context?

      237:14 A Marlo is a peacekeeper. That's also a Down

      237:15     syndrome trait.

      237:16 Q    So in what context did she try to be a peacekeeper

      237:17     that resulted, based on your understanding, in her

      237:18     not sharing information that you believe she should

      237:19     have otherwise shared?

      237:20 A She stopped going for a walk every day and didn't

      237:21     tell me that.

      237:22 Q And how did you find out?

      237:23 A Through conversation with her and Barb.

      237:24 Q And when was that, approximately?

      237:25 A A couple years ago.

      238:1 Q Any other situation besides her hiding or

      238:2     withholding information about her lack of walking?

      238:3 A Other instances or other --

      238:4 Q Yes. I'm sorry.

      238:5 A They have an exercise class that they go to, and if

      238:6     they skip it, Marlo would not share that with me.

      238:7 Q    Have there been instances where there have been

      238:8     health issues that cropped up that Marlo withheld

                                   65

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 65 of 84 Document 105
              238:9       from you where she was sick or had experienced some

              238:10       mal-health issue, and she didn't tell you, and you

              238:11       found out about it in some other way?

              238:12 A Not that I can recall. She's pretty forthcoming

              238:13       and thinks I can cure her, so she'll tell me.

          (Vance Decl., ¶ 12, Ex. 11, Stevenson Deposition, 237:9-238:13.)

          117.         Ms. Spaeth acknowledged in her deposition that she was leaving early

to take the bus home (Spaeth Dep. at p. 26), that management did not like her punching out

early (Id. at pp. 30-31, 223), that she was at risk for getting in trouble and for termination

for violating Walmart’s attendance policy (Id. at pp. 63-64, 29-30), that the bus is done at

approximately a quarter to 8:00 pm (Id. at p. 36), that she knows that she punched out

earlier than she was supposed to (Id. at p. 49), that she had a meeting at work to talk about

leaving work early before she was terminated and that her hours were no longer 12:00 pm

to 4:00 pm (Id. at pp. 56-58); that she discussed with her mother that she had been talked

to by Ms. Stern about leaving work early (Id. at pp. 80-82), and that she knew that her

termination was because of leaving work early (Id. at p. 106).

       EEOC’s Response: Disputed. EEOC objects to this proposed “fact,” as it

       contains more than ten different proposed facts, and in combination with

       Defendant’s other proposed facts, is in excess of the Court’s mandated limit

       of 150 proposed facts at summary judgment. Civil L. R. 56 (b)(1)(c)(ii).

       Subject to and without waiving that objection, these “facts” are disputed by

       Marlo Spaeth’s own testimony as well as the testimony of other witnesses.
                                             66

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 66 of 84 Document 105
      For instance, Ms. Spaeth believed that management did not like her

      punching out early because they were picking on her by making her work

      late without letting her have her old schedule. (EEOC SAF ¶ 36.) Stern

      documented Ms. Spaeth’s obvious confusion about her schedule and about

      what was expected of her, “So I let her leave as I was not sure if she has to

      make any adjustments, but I did tell her that the next two days she is

      scheduled 1-5:30 and I expect her to work that schedule. She said she only

      works 12-4” in her email documenting their conversation. (Vance Decl., ¶

      23, Ex. 22 Stern December 17, 2014 email.) Moreover, Ms. Spaeth did not

      actually understand the discipline or the termination. (EEOC’s SAF ¶¶ 19,

      38, 76.) As Dr. Smith stated in his initial expert report, “Persons with Down

      syndrome also tend to be ‘people pleasers’ and try to avoid social conflict

      and the anxiety that produces . . .When Ms. Spaeth was approached about

      her absenteeism, I’m not surprised that she would have simply

      acknowledged it. I’m also not surprised that she would agree to sign a

      paper, again to avoid conflict.” (Vance Decl., ¶28, Ex. 27, Smith Conclusions

      2017.)



   J. THE ALLEGED CONNECTION BETWEEN MS. SPAETH’S MEDICAL CONDITION AND
      HER INABILITY TO WORK THE SHIFT ASSIGNED TO HER.

          118.      The EEOC alleges in its Complaint that Ms. Spaeth was unable to

maintain her new work schedule because of her disability. (Dkt. # 1 at ¶ 19.) When asked


                                          67

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 67 of 84 Document 105
in written discovery to explain how Ms. Spaeth was allegedly unable to maintain her new

schedule because of her disability, the EEOC indicated that consistent schedules are

paramount for individuals with Down Syndrome and noted that it anticipated expert

testimony related to Down Syndrome. (Buliox Decl. at ¶ 6, Ex. E at EEOC Response to

Interrogatory No. 14.)

          EEOC’s Response: Not disputed.

             119.      The EEOC has identified Dr. David Smith as its expert in this matter.

(Buliox Decl. at ¶ 7, Ex. F.) Dr. Smith is not a psychologist, but a medical doctor. (Id. at

Ex. F.)

          EEOC’s Response: Not disputed that Dr. Smith is EEOC’s expert and a

          medical doctor. Marlo Spaeth was born with her disability, Down syndrome.

          Down syndrome is a genetic disorder, not a “psychological” disorder.3 Dr.

          Smith’s expert report and testimony in this case are based upon his medical

          training and years of experience as a physician treating individuals with

          Down syndrome at the Down Syndrome Clinic of Wisconsin, which he

          founded in 1996. (EEOC SAF ¶¶ 76, 81, 82.)




3
 “Down syndrome, [is] a ‘genetic disorder which varies in severity, but causes lifelong
intellectual disability and developmental delays.’” Reeves v. Jewel Food Stores, Inc., 759
F.3d 698, 700 (7th Cir. 2014) (citing Diseases and Conditions: Down syndrome, Mayo
Clinic (Apr. 19, 2014), http://www.mayoclinic.org/diseases-conditions/down-
syndrome/basics/definition/con-20020948).
                                              68

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 68 of 84 Document 105
           120.       Dr. Smith provided two reports and office notes in this matter, true

and correct copies of which are being filed with access restricted to the parties. (Buliox

Decl. at ¶¶ 8, 9, Exs. G, H.)

       EEOC’s Response: Not disputed.

           121.       In his reports, Dr. Smith provides general information about people

with Down Syndrome and their general ability to adapt to change. (Buliox Decl. at Ex. G.)

       EEOC’s Response: Not disputed.

           122.       Dr. Smith did not examine Ms. Spaeth in 2014 and 2015, and he

performed no psychological tests on Ms. Spaeth at any time. (Id.) Dr. Smith also did not

administer any specific tests, standardized or otherwise, on Ms. Spaeth to assess her

specific ability to adapt to change. (Id.)

       EEOC’s Response: Disputed in part. Not disputed that Dr. Smith did not

       examine Marlo Spaeth in 2014 and 2015. This is not a material fact, as

       Marlo Spaeth was born with her disability, Down syndrome. Nor is it

       disputed that Dr. Smith did not perform any “psychological tests” on Marlo

       Spaeth, since Down syndrome is a genetic disorder, not a “psychological”

       disorder. Moreover, as Dr. Smith reported, the use of standardized testing

       for people with Down syndrome is inappropriate in a context such as this

       because the tests have not been normed for people with Down syndrome.

       (Vance Decl., ¶ 26, Ex. 25 Smith Updated Conclusions 2019.)




                                             69

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 69 of 84 Document 105
       It is, however, disputed that Dr. Smith did not perform “any specific tests” on

       Ms. Spaeth to assess her specific ability to adapt to change. Dr. Smith examined

       Ms. Spaeth and took her history. (EEOC’s SAF ¶ 80.) Dr. Smith’s expert report

       and testimony are based upon his medical training and years of experience as

       a physician treating individuals with Down syndrome at the Down Syndrome

       Clinic of Wisconsin. (Id., ¶¶ 77, 78, 79, 81.)

          123.       Dr. Smith notes in his report that people with Down Syndrome may

find it difficult to adapt to change in that they get into "grooves." (Id.) Dr. Smith does not

know if the publication (Mental Wellness in Adults with Down Syndrome authored by

Dennis McGuire Ph.D.) that he is relying on to support his opinions on the "groove theory"

has been peer reviewed. (Id.; Smith Dep. at pp. 218-219.)

       EEOC’s Response: Disputed in part. Not disputed that Dr. Smith notes in

       his report that people with Down Syndrome may find it difficult to adapt to

       change in that they get into "grooves." Disputed that Dr. Smith is “relying

       on” Mental Wellness in Adults with Down Syndrome “to support his opinions

       on the ‘groove theory.’” Dr. Smith has more than enough medical expertise

       to identify the “groove theory.” (EEOC’s SAF ¶¶ 77-85.) While Dr. Smith

       does refer to the description of “the groove” provided in the Mental Wellness

       in Adults with Down Syndrome publication, Dr. Smith’s expert report and

       opinions are based upon his medical training and years of experience as a

       physician treating individuals with Down syndrome at the Down Syndrome

       Clinic of Wisconsin, which he founded in 1996. (EEOC SAF ¶¶ 77, 78, 79,
                                             70

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 70 of 84 Document 105
      81, 82.)

          124.       The publication (Mental Wellness in Adults with Down Syndrome

authored by Dennis McGuire Ph.D.) Dr. Smith references for his groove theory/concept

has not been peer reviewed. (Tompkins Decl. at ¶ 3.)

      EEOC’s Response: Disputed. Defendant has not defined “peer reviewed,”

      nor why it would be material to this motion for summary judgement. While

      Dr. Smith does refer to the description of “the groove” provided in the

      Mental Wellness in Adults with Down Syndrome publication, Dr. Smith’s

      expert report and opinions are based upon his medical training and years of

      experience as a physician treating individuals with Down syndrome at the

      Down Syndrome Clinic of Wisconsin, which he founded in 1996. (EEOC

      SAF ¶¶ 77, 78, 79, 81, 82; See also EEOC Resp. Def. PFOF ¶¶ 122, 123.)

          125.       According to Dr. Smith, there is “a lot of variation” with people with

Down Syndrome, Ms. Spaeth functions [as of the time of his initial report in 2017] at the

“higher end of the spectrum,” and Ms. Spaeth “has learned new tasks since her termination

from Walmart.” (Buliox Decl. at Ex. G.)

      EEOC’s Response: Not disputed.

          126.       Walmart has identified Dr. David Thompson as its expert in this

matter. (Buliox Decl. at ¶ 10, Ex. I.) Dr. Thompson is a licensed psychologist. (Id. at Ex.

I.)

      EEOC’s Response: Not disputed.


                                            71

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 71 of 84 Document 105
             127.      Dr. Thompson provided two reports in this matter, true and correct

copies of which are being filed with access restricted to the parties. (Buliox Decl. at ¶ 11,

Ex. J.)

          EEOC’s Response: Not disputed.

             128.      Dr. Thompson performed standardized tests on Ms. Spaeth and,

among other conclusions, concluded that as of the time of his test Ms. Spaeth demonstrated

an ability to adapt to change. (Buliox Decl. at Ex. J.)

          EEOC’s Response: Not disputed that Dr. Thompson concluded that Ms.

          Spaeth demonstrated an ability to adapt change based on her reactions to

          minor changes in an artificial testing environment. However, disputed that

          Dr. Thompson’s tests were appropriate to administer to Ms. Spaeth. (See

          Vance Decl., ¶ 26, Ex. 25 Smith Updated Conclusions 2019, p. 4-5.)

          Ms. Spaeth and other people with Down syndrome cannot adapt to

          scheduling changes which impact the basic framework of her day without

          special care being taken to assist her in adjusting, as explained in Dr.

          Smith’s testimony and report. (Id.; see also Vance Decl., ¶ 8, Ex. 7 Smith

          Deposition 38:18 – 39:4; EEOC’s SAF ¶¶ 77-85.)

             129.      Ms. Spaeth has adapted to the major life change of going from living

with her mother to living with her sister without any mal-affects. (Stevenson Dep. at p.

206.) Further, Ms. Spaeth has the ability to learn new routines but it would take time. (Id.

at pp. 241-242.)


                                              72

          Case 1:17-cv-00070-WCG Filed 06/17/19 Page 72 of 84 Document 105
EEOC’s Response: Disputed. EEOC disputes that it was a “major life

change” for Marlo Spaeth to move in with her step-sister, Barbara Barnes,

with whom she was raised. Amy Jo Stevenson, Marlo’s sister and legal

guardian, testified that she believed Marlo adjusted well to the move with

Ms. Barnes because although the location changed, her schedule did not

change. (Vance Decl. ¶ 12, Ex. 11, Stevenson Dep., 205:19-206:9.) Ms.

Stevenson testified that Marlo’s job at Walmart was “15 years and the love

of [Marlo’s] life.” Id. at 205:23. Ms. Stevenson also testified that the change

in Marlo’s work schedule at Walmart was a comparatively “bigger” change

for Marlo than moving to live with her step-sister, Barbara Barnes:

      205:19    Have there been other instances in her life that
      205:20      you've observed that she's had to make adjustments
      205:21      and has been able to do that?
      205:22 A: Not something like that. Not something where it's
      205:23      been 15 years and the love of her life. No. I
      205:24      don't have anything to compare that to.
      205:25 Q:     Well, one adjustment was when she left living at
      206:1      home with her mom to go live with Barbara. Right?
      206:2      Wouldn't that be a major life adjustment for Marlo?
      206:3 A:     She still did all the same things. She still
      206:4      brushed her teeth the same, so that's the routine.
      206:5      It was just in a different -- It's like staying in
      206:6      a hotel or going on vacation. She still brushed
      206:7      her teeth at the same time and ate dinner at the


                                     73

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 73 of 84 Document 105
      206:8     same time. So I think changing her job schedule is
      206:9     a bigger --


      (Vance Decl., ¶ 12, Ex. 11 Stevenson Deposition 205:19 -
      206:9.)(emphasis added).



      EEOC also disputes that Ms. Stevenson testified that “Ms. Spaeth has

the ability to learn new routines but it would take time.” Ms. Stevenson’s

actual testimony was as follows:

      241:24 Q    So is it fair to say that with respect to her need

      241:25     for routine, she has the ability to learn new

      242:1     routines. Correct?

      242:2 A    With a great deal of hardship. I would like to

      242:3     think that over time, a new routine, but it would

      242:4     take time.

(Id., 241:24-242:4) (emphasis added).

      Dr. Smith also opined that it is very difficult to change the routine of

individuals with Down syndrome. (EEOC SAF ¶¶ 83, 84.) Dr. Smith also

testified that special steps should be taken to ease any transition, such as

preparing someone in advance for a change. (Vance Decl., ¶ 8, Ex. 7, Smith

Deposition, 38:18 – 39:4.)



                                   74

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 74 of 84 Document 105
          130.       From Walmart’s observations, Ms. Spaeth had no difficulty learning

new activities and making work adjustments through repetition. (Becker Dep. at p. 134;

Moss Dep. at pp. 95-96.)

       EEOC’s Response: Disputed. Walmart’s witnesses testified that Marlo had

       some difficulty with change. (See EEOC Resp. Def.’s PFOF ¶ 39.)

          131.       Ms. Castro had experience with teaching Ms. Spaeth new work duties

and instructed Ms. Stern to use repetition when teaching Ms. Spaeth on how to do returns.

(Castro Dep. at pp. 155, 31-33.)

       EEOC’s Response: Not disputed.

          132.       When Ms. Stern first began supervising Ms. Spaeth, Ms. Spaeth was

essentially just folding towels so Ms. Stern took her through the housewares department

and showed her to zone, which is to straighten items on shelves and put away returns from

the service desk. (Stern Dep. at p. 157.) Ms. Spaeth began doing these tasks of zoning and

putting away returns on a daily basis. (Id.)

       EEOC’s Response: Disputed in part. Ms. Spaeth did more than “just folding

       towels” in her years of working for Walmart before she was supervised by

       Julia Stern, as evidenced by her performance evaluations (EEOC SAF ¶¶ 4,

       6, 7, 8, 9, 10, 11.) EEOC does not dispute that Marlo Spaeth performed the

       “tasks of zoning and putting away returns on a daily basis” during her

       employment at Walmart.




                                               75

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 75 of 84 Document 105
            133.     During her employment at Walmart, Ms. Spaeth learned a new task of

how to go to the service desk and place items in the return cart in the correct location.

(Castro Dep. at pp. 156-157.) In addition, Ms. Castro assigned Ms. Spaeth the job duty of

dusting off coffee pots with a Swiffer and Ms. Spaeth learned how to complete this task

and incorporated the same into her routine. (Castro Dep. at p. 156.)

       EEOC’s Response: Undisputed. However, the examples given here were

       minor additions to job duties, which did not require Ms. Spaeth to alter her

       schedule, including meal times and bus schedule. (See EEOC’s Resp. Def.’s

       PFOF ¶ 129; EEOC’s SAF ¶¶ 77-85.)

            134.     During Ms. Spaeth’s employment, neither Ms. Stern (who issued Ms.

Spaeth her First and Second Written Coaching’s), Kent Abitz (the Store Manager at the

Manitowoc Store), Ms. Popp, Ms. Castro, Ms. Becker, nor Lee Spude (Regional Human

Resource Manager) were aware of Ms. Spaeth’s purported inability to change routines

and/or work because of her Down Syndrome. (Stern Dep. at pp. 157, 159; Stern Decl. at ¶

15; Abitz Decl. at ¶ 10; Popp Dep. at pp. 103-105; Popp Decl. at ¶ 12; Becker at pp. 228-

229; Becker Decl. at ¶ 12; Castro Dep. at pp. 155-157; Castro Decl. at ¶ 10; Spude Decl.

at ¶ 75.)

       EEOC’s Response: Disputed. Walmart knew that Ms. Spaeth has Down

       syndrome. (EEOC SAF ¶ 3.) And, Walmart knew that Ms. Spaeth had

       trouble adapting to change. Walmart’s witnesses testified that Marlo had

       some difficulty with change. (See EEOC Resp. Def.’s PFOF ¶ 39.) Walmart


                                            76

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 76 of 84 Document 105
       also knew that Ms. Spaeth was having difficulty with the new schedule.

       (EEOC’s SAF ¶¶ 27, 89-90.) Walmart’s own policies state that medical

       information is not necessary where the individual has a known disability.

       (Id. ¶ 69.) It was Walmart’s duty to offer an accommodation to Ms. Spaeth.

       (Id. ¶ 86.)

           135.      During Ms. Spaeth’s employment, neither Ms. Stern, Mr. Abitz, Ms.

Popp, Ms. Castro, Ms. Becker nor Mr. Spude were aware of Ms. Spaeth purportedly not

understanding the disciplinary actions given to her. (Stern Dep. at p. 159; Stern Decl. at ¶

16; Abitz Decl. at ¶ 11; Popp Decl. at ¶ 13; Castro Decl. at ¶ 11; Becker Decl. at ¶ 13;

Spude Decl. at ¶ 76.) Ms. Stern, Ms. Popp, Ms. Moss and Ms. Castro testified that they

believed Ms. Spaeth understood instruction and/or disciplinary action(s) given to her.

(Stern Dep. at pp. 54, 159; Popp Dep. at pp. 83-84; Castro Dep. at pp. 74-75; Moss Dep. at

pp. 99.)

       EEOC’s Response: Disputed. This fact is also not material because the

       disciplined occurred as a result of Walmart’s failure to accommodate Ms.

       Spaeth. Moreover, as Dr. Smith wrote, people with Down syndrome are

       “people pleasers.” (See EEOC Resp. Def. PFOF ¶ 117.)

           136.      Ms. Stern believed that Ms. Spaeth fully understood her schedule in

that she was arriving for work every day at her new time of 1:00 pm instead of 12:00 pm.

(Stern Dep. at p. 159.)

       EEOC’s Response: Not disputed as to Ms. Stern’s understanding.


                                            77

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 77 of 84 Document 105
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 78 of 84 Document 105
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 79 of 84 Document 105
       determined that scheduling her to begin her shift at 1:00 p.m. may not have

       been a problem.

          141.       Scheduling Ms. Spaeth outside of the schedule generated for her by

Walmart’s automated scheduling system could have also meant that there would have been

no one in Ms. Spaeth’s area to meet customer demand during critical times in the day unless

someone else from another area came over to help. (Id. at ¶ 79; Spude 30(b)(6) Dep. at p.

44.)

       EEOC’s Response: Disputed. There was no need for any lapses in customer

       service to occur if Ms. Spaeth’s scheduling accommodation request had

       been granted or if Walmart had engaged in the interactive process to

       determine whether a different accommodation would suffice. As noted by

       Walmart Manager Julia Stern in an email regarding Marlo Spaeth, “if

       [Marlo was] not going to work the entire shifts then there are other

       associates in the store that would be more than happy to have those hours.”

       (Vance Decl., ¶ 23, Ex. 22 Stern December 17, 2014 email). Therefore,

       Walmart could have easily prevented or remedied any potential lapses in

       customer service which resulted from granting Marlo Spaeth’s request for a

       modified schedule as a disability accommodation.

          142.       Between November 2014 and July 2015, 4:00 pm to 5:30 pm was a

critical and busy (in terms of customer traffic) time of the day for the Manitowoc Store in

Walmart’s judgment. (Spude Decl. at ¶ 80.)



                                             80

       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 80 of 84 Document 105
       EEOC’s Response: Undisputed. This fact is not material.

          143.       If someone from a different area needed to leave their area to work

Ms. Spaeth’s area, that Associate would not be available to meet customer demand in their

area. (Spude Decl. at ¶ 81.)

       EEOC’s Response: Disputed. Becker testified that Walmart cross-trained

       sales Associates to cover more than just their area and to move from their

       departments when customer demand called for it. (Vance Decl., ¶ 4, Ex. 3

       Becker Deposition 135:15 – 136:24.)

          144.       Lapses in customer service and/or the ability to meet customer

demand can result in unsatisfactory shopping experiences and adversely affect Walmart’s

business. (Spude Decl. at ¶ 82.)

       EEOC’s Response: Undisputed Spude’s declaration opines that lapses in

       customer service and/or the ability to meet customer demand can result in

       unsatisfactory shopping experiences, generally. Disputed that such

       happenings would adversely affect Walmart’s business, as Walmart made

       $476,294,000,000 in revenues in 2014. (Vance Decl., ¶ 34, Ex. 33 Stipulation

       re Finances, p. 3.) Moreover, there was no need for any lapses in customer

       service to occur if Ms. Spaeth’s scheduling accommodation request had

       been granted. As noted by Walmart Manager Julia Stern in an email

       regarding Marlo Spaeth, “if [Marlo was] not going to work the entire shifts

       then there are other associates in the store that would be more than happy


                                           81

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 81 of 84 Document 105
       to have those hours.” (Vance Decl., ¶ 23, Ex. 22 Stern December 17, 2014

       email.). Therefore, Walmart could have easily prevented or remedied any

       potential lapses in customer service which resulted from granting Marlo

       Spaeth’s request for disability accommodation.

          145.       Ms. Spaeth's specific failures to work her full scheduled shift resulted

in the zoning standards of the housewares and domestics departments not reflecting a

positive presentation, which had the potential of leading to an unsatisfactory shopping

experience for the customer and potential loss of sales. (Stern Dep. at Ex. 20.)

       EEOC’s Response: Disputed. Ms. Spaeth requested the accommodation of

       returning to her former schedule. (EEOC SAF ¶¶ 29, 34.) There was no

       need for zoning issues or unsatisfactory shopping experiences to occur if Ms.

       Spaeth’s accommodation request had been granted. As noted by Walmart

       Manager Julia Stern in an email regarding Marlo Spaeth, “if [Marlo was]

       not going to work the entire shifts then there are other associates in the

       store that would be more than happy to have those hours.” (Vance Decl., ¶

       23, Ex. 22 Stern December 17, 2014 email). Therefore, Walmart could have

       easily prevented any zoning issues which may have resulted from granting

       Marlo Spaeth’s request for disability accommodation.

          146.       Reduced staffing can result in not meeting the customer or operating

demands. (30(b)(6) Dep. p. 44.)

       EEOC’s Response: Disputed. Walmart’s witness did not mention “reduced


                                            82

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 82 of 84 Document 105
      staffing” in the cited testimony. Moreover, there was no need for “reduced

      staffing” to occur in Marlo Spaeth’s case if Marlo’s request to return to her

      former schedule had been granted. As noted by Walmart Manager Julia

      Stern in an email regarding Marlo Spaeth’s schedule, “if [Marlo was] not

      going to work the entire shifts then there are other associates in the store

      that would be more than happy to have those hours.” (Vance Decl., ¶ 23, Ex.

      22 Stern December 17, 2014 email.). Moreover, Walmart scheduled Ms.

      Spaeth within her availability without staffing problems for over 15 years.

      (EEOC SAF ¶ 91.) Therefore, Walmart could have easily prevented or

      remedied any “reduced staffing” which resulted from granting Marlo

      Spaeth’s request for disability accommodation.



Dated at Milwaukee, Wisconsin this 17th day of June, 2019.


                                               COUNSEL FOR PLAINTIFF

                                               By s/Carrie Vance
                                               Carrie Vance
                                               Trial Attorney
                                               EEOC - Milwaukee Area Office
                                               310 W. Wisconsin Ave, Suite 500
                                               Milwaukee, WI 53203
                                               (414) 297-1130
                                               carrie.vance@eeoc.gov

                                               By s/Leslie Carter
                                               Leslie N. Carter
                                               Trial Attorney
                                               EEOC – Milwaukee Area Office
                                               310 W. Wisconsin Avenue, Suite 500

                                          83

      Case 1:17-cv-00070-WCG Filed 06/17/19 Page 83 of 84 Document 105
                                    Milwaukee, WI 53203-2292
                                    (414) 297-4188
                                    leslie.carter@eeoc.gov




                               84

Case 1:17-cv-00070-WCG Filed 06/17/19 Page 84 of 84 Document 105
